Exhibit 10.3

 

Fantex Brand Agreement

 

This Fantex Brand Agreement is entered into as of September 23, 2015 (“Effective
Date”) by and between Fantex, Inc. (“Fantex”), on the one hand, and Ryan Shazier
(“Talent”), jointly and severally with Talent’s personal services company, if
such an entity is formed and in existence after the Effective Date (the
“Company”), on the other hand.  For purposes of this Agreement, “Participant”
shall refer to Talent and/or the Company, if applicable, jointly and severally,
as the context may require.  Sometimes each of Participant and Fantex are
referred to herein as a “Party” and together as the “Parties.”

 

RECITALS

 

WHEREAS, Fantex operates a registered trading platform through which investors
may buy and sell stock linked to the value and performance of an individual’s
brand;

 

WHEREAS, Fantex desires to acquire an interest in Participant’s Brand Income (as
defined below), which would be financed by an initial public offering of equity
securities in the form of a tracking stock in Fantex that is linked to the
separate economic performance and value of Participant’s brand, all pursuant to
the terms and conditions of this Agreement; and

 

WHEREAS, Participant desires sell to Fantex an interest in Participant’s Brand
Income pursuant to the terms and conditions of this Agreement. 

 

AGREEMENT

 

NOW THEREFORE, in consideration of good and valuable consideration as set forth
in this Agreement, the Parties do hereby agree as follows:

 

1.Defined Terms.  The following terms have the meanings specified or referred to
in this Section 1:

1.1.“Affiliate” means, with respect to any specified Person, any Person that
directly or indirectly Controls, or is under common Control with, or is
Controlled by, such specified Person.

1.2.“Agreement” means this Fantex Brand Agreement, together with all exhibits,
schedules and related documents attached hereto or referenced herein, including:

Exhibit A:  Participant Questionnaire;

Exhibit B:  Exclusions from and Examples of “Brand Income”;

Exhibit C:  Standard Terms and Conditions;

Exhibit D:  Closing Certificate;

Exhibit E:  Quarterly Report;

Exhibit F:  Spousal Consent; and

Exhibit G:  Form of Irrevocable Payment Instructions.

 

1.3.“Brand Affiliate” means any Affiliate of Participant, and any agency, agent
or other third-party representative that receives Brand Income or enters into
Brand Income Contracts on behalf of Participant.

1.4.“Brand Amount” means an amount equal to the product obtained by multiplying
(a) any and all Brand Income (whether or not contracted or paid through any
third party for or on behalf of Participant, such as a personal services
corporation, agency, or otherwise), less Excluded Income and any applicable
Merchandise Income Deduction, by (b) the Brand Percentage.

1.5.“Brand Percentage” means ten percent (10%).



 

--------------------------------------------------------------------------------

 

 

1.6.“Brand Income” means any and all Gross Monies that are earned and payable to
Participant after September 1, 2015 as a result of Participant’s activities
(including licensing or assignment of rights) in the Field, including (a)
Distributions in connection with any Indirect Fantex Equity or Indirect Fantex
Co-Investments, and (b) an amount equal to the fair market value of any
Merchandise Income, determined in accordance with Section 10.

1.7.“Brand Income Contract” means any Contract to which Participant or any Brand
Affiliate is or becomes a party under which Participant either is obligated to
perform any services or grants rights in Participant’s Persona in exchange for
any consideration, and in each case which is in the Field, other than Contracts
excluded in their entirety (if any) pursuant to the definition of Excluded
Income.  For the avoidance of doubt, any life, disability or injury insurance
policy covering Talent is expressly excluded from the definition of Brand Income
Contract.

1.8.“Brand Investment Opportunity” has the meaning set forth in Section 0.

1.9.“Closing” has the meaning set forth in Section 0.  

1.10.“Company” has the meaning set forth in the preamble to this Agreement.

1.11.“Contract” means any contract, commitment, or other arrangement or
understanding (and all amendments and supplements thereto), whether written or
oral.

1.12.“Control” (including, with its correlative meanings, “Controlled by” and
“under Common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).

1.13.“Direct Fantex Co-Investment” has the meaning set forth in Section 0.

1.14.“Direct Fantex Equity” has the meaning set forth in Section 0.  

1.15.“Distributions”  means any Gross Monies received by Participant as a result
of Participant receiving, holding, transferring, selling and/or otherwise
disposing of any stock or other equity interest issued pursuant to any Brand
Income Contract (whether as Equity Income or pursuant to any equity purchased
pursuant to a Brand Investment Opportunity), including any distributions,
dividends, profit payments, proceeds resulting from the sale, lease, license,
exchange, liquidation or other disposition of any equity or assets of the issuer
of such Equity Income or Brand Investment Opportunity, or otherwise.

1.16.“Effective Date” means the date as set forth in the preamble to this
Agreement.

1.17.“Equity Deal Notice” has the meaning set forth in Section 7.1.1.

1.18.“Equity Income” has the meaning set forth in Section 6.

1.19.“Escrow Holdback” means an amount equal to 5% of the Purchase Price (i.e.,
$155,500).

1.20.“Excluded Income” means (a) any and all amounts that would have been
payable to Participant for Talent’s participation in any League game, including
any preseason game, Pro Bowl or other postseason game(s), if Talent is excused
from such participation without pay by the League or Participant’s Team as a
result of any injury, illness, physical or mental condition, bereavement, or
birth of Talent’s child, and (b) all Brand Income of Participant described on
Schedule 0 attached to this Agreement.

1.21.“Exercise Payment” has the meaning set forth in Section 0.  

1.22.“Fantex Co-Investment Interest” has the meaning set forth in Section 0.

1.23.“Fantex Equity Interest” has the meaning set forth in Section 0.  



2

--------------------------------------------------------------------------------

 

 

1.24.“FBS” means Fantex Brokerage Services, LLC, an Affiliate of Fantex.

1.25.“Field” means: (a) any activities in or substantially related to the
Principal Business, including Talent’s employment as a Professional Athlete; (b)
any and all of Participant’s activities, including any use of Participant’s
Persona, in connection with motion pictures, audio-visual programming (for
television, Internet or otherwise), radio, music, literary, talent engagements,
personal appearances, public appearances, records and recording, or
publications; (c) any use of Participant’s Persona, including for purposes of
advertising, merchandising, or trade (e.g., sponsorships, endorsements,
appearances, etc.); and (d) any activities of Participant, which are of the type
typically performed by individuals in the Principal Business arising out of or
relating to being or having been a Professional Athlete or other professional
within the Principal Business (e.g., sports casting, coaching (at the collegiate
or professional level only), participating in sports camps, acting as
spokesperson, etc.)  In the event that there is any ambiguity as to whether an
activity is in the Field, the Parties shall discuss in good faith and seek to
resolve such matter.  In the event that a resolution is not met within thirty
(30) days after initial notice by either Party to the other regarding such
activity, then either Party shall be free to refer such matter to arbitration
for resolution pursuant to the terms of Section 17.5 of the Terms and
Conditions.

1.26.“FINRA” means the Financial Industry Regulatory Authority, Inc.

1.27.“Gift” means a transfer of personal property or cash, made voluntarily and
without consideration; provided however, that a Gift does not include personal
property or cash transferred to Participant, that is reportable on Participant’s
tax return, for performance in the Field.

1.28.  “Good Reason”  means Talent’s voluntary retirement or resignation from
his employment as a Professional Athlete for any of the following reasons: (a)
Talent suffers or sustains a Major Injury which renders Talent incapable of
performing as a Professional Athlete; or (b) Talent suffers or sustains a Major
Injury after the Closing and a qualified medical doctor (depending on the nature
of the Major Injury) advises Talent that as a result thereof Talent is putting
his physical health at substantial risk (i.e., a risk that is substantially
greater than simply by virtue of Participant’s participation as a Professional
Athlete) by continuing to perform as a Professional Athlete.

1.29.“Gross Monies” means any and all gross monies or other consideration of any
type, including salaries, earnings, fees, royalties, bonuses, shares of profit,
shares of stock, partnership interests, percentages and the total amount paid to
Participant, and/or received by Participant or Participant’s heirs, executors,
administrators or assigns, or by any other Person on Participant’s behalf, net
of (a) any reasonable and documented out-of-pocket legal, accounting, or other
professional fees incurred by Participant in connection with securing,
negotiating or preparing any Brand Income Contract which are not reimbursed or
reimbursable, including pursuant to the terms of such Brand Income Contract, (b)
any reasonable and documented travel, lodging and per diem expenses incurred by
Participant or Participant’s representatives in connection with securing any
Brand Income Contract, not to exceed Five Thousand Dollars ($5,000) per Brand
Income Contract (or $10,000 per Brand Income Contract if international travel is
necessary or appropriate in connection with acquiring such Brand Income
Contract), to the extent actually paid by Participant and not reimbursed or
reimbursable, including pursuant to the terms of such Brand Income Contract, and
(c) self-employment taxes to which Participant is subject in connection with the
receipt of such amounts or items to the extent that such amounts or items
constitute Brand Income; but in each case, prior to the deduction or withholding
of (x) any amounts payable to any third party (e.g., agency commissions), (y)
any voluntary or personal deductions (e.g., contributions to retirement funds),
or (z) any taxes required to be deducted or withheld by any federal, state or
local government authority based on the net income of Participant (but excluding
any deduction or withholding for payroll, medicare or FICA taxes or other
deductions or payments required to be made to any federal, state or local
government authority).  For the avoidance of doubt, the Parties

3

--------------------------------------------------------------------------------

 

 

agree that each of the following categories of economic benefit shall be deemed
to be expressly excluded from the definition of “Gross Monies”: (i) subject to
the terms of section 17.11 of Exhibit C, any and all donations made by any
Person, whether cash or in-kind, to any charitable foundation, not-for-profit
organization or not-for-profit sports camp Controlled by Participant or to which
Participant donates personal services or the right to use Participant’s Persona;
(ii) any and all Gifts to Talent; and (iii) the value of any and all standard
employee benefits to which Participant is entitled pursuant to the terms of his
employment (with Participant’s Team, including any benefits under any applicable
collective bargaining agreement or otherwise) or the policies of his employer in
effect from time to time.

1.30.“Gross Proceeds” means an amount equal to the gross proceeds resulting from
the Offering.

1.31.“Incremental Cost” has the meaning set forth in Section 0.

1.32.“Indirect Fantex Co-Investment” has the meaning set forth in Section 0. 

1.33.“Indirect Fantex Equity” has the meaning set forth in Section 0.  

1.34.“Investment Deal Notice” has the meaning set forth in Section 0. 

1.35.“League” means the National Football League (i.e., the NFL) and its
successors and assigns.

1.36.“Major Injury” means any injury, illness or medical condition sustained or
incurred after the Closing.

1.37.“Merchandise” means any product, merchandise, services, service plans,
transportation, lodging, accommodations, or credits for any of the foregoing,
except for Merchandise provided specifically for use on the field of play as a
Professional Athlete (e.g., gloves and cleats provided to Talent for games and
practice).

1.38.“Merchandise Income” means any Brand Income in the form of Merchandise.

1.39.“Merchandise Income Deduction” means an annual (calendar year) deduction
from Brand Income solely for the purpose of determining the Brand Amount for
each calendar year (commencing on the Effective Date), equal to the sum of (a)
the fair market value of Merchandise Income, up to the lesser of (i) forty
thousand dollars ($40,000) and (ii) four percent (4%) of all Brand Income
(including Merchandise Income) received by Participant during such calendar year
during the Term, and (b) the fair market value of any other Merchandise Income
to the extent agreed to by Fantex in writing, in its sole and absolute
discretion.

1.40.“Net Proceeds” means an amount equal to the Gross Proceeds, less the
Underwriting Amount.

1.41.  “Nonrecurring Brand Income” means the Brand Income payable to Participant
under any Brand Income Contract pursuant to which Participant is entitled to
receive fewer than five (5) installment payments per calendar year.

1.42.“Offering” means an offering of the Series to the public pursuant to the
Registration Statement.

1.43.“Outside Date” has the meaning set forth in Section 4.2.

1.44.“Owned Business Notice” has the meaning set forth in Section 0.

1.45.“Participant” has the meaning set forth in the preamble to this Agreement.

1.46.“Participant’s Persona” means Participant’s name, voice, likeness, image,
caricature, biography, signature (including facsimile signature), or live,
photographed or recorded performance.



4

--------------------------------------------------------------------------------

 

 

1.47.“Participant’s Team” means the League franchise by which Talent is employed
as a Professional Athlete from time to time.

1.48.“Participant Owned Business” means any business or commercial venture (of
whatever form, including sole proprietorship, partnership, limited liability
company, corporation, franchise, etc.) that (a) is owned in whole or part,
directly or indirectly, by Participant (other than as a Passive Investment) and
not as a result of any Brand Income Contract, and (b) conducts operations or
activities in or substantially related to the Principal Business, or otherwise
uses Participant’s Persona in its legal name or “dba,” or in any material
respect in its marketing, advertisement or promotion of its business.

1.49.“Party” and “Parties” has the meaning set forth in the preamble to this
Agreement.

1.50.“Passive Investment” means any investments by Participant of any kind,
including, without limitation, stocks or other equity, bonds, commodities,
derivatives, debt or real estate, so long as (a) such investment is not received
by Participant as compensation or consideration for activities (including
licensing or assignment of rights) in the Field, (b) Participant is not
obligated to provide any services related to the Field in connection with such
investment (or the business or commercial venture related to such investment)
and (c) the business or commercial venture related to such investment does not
use Participant’s Persona in its legal name or “dba,” or in any material respect
in its marketing, advertising or promotion.  For the avoidance of doubt,
revenues, investment returns or other amounts received by Participant arising
from Passive Investments are not Brand Income.

1.51. “Payment Instruction Letter” means an irrevocable payment instruction in
the form attached as Exhibit G.

1.52.“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

1.53.“Personal Information Schedule” refers to the schedule of information
provided by Participant to Fantex in a separate document to this Agreement as of
the Effective Date, including Schedules 1 through 3 as referenced in the
Participant Questionnaire attached hereto as Exhibit A.  

1.54.“Pre-Closing Brand Amount” has the meaning set forth in Section 0.  

1.55.“Purchase Price” means Three Million One Hundred and Ten Thousand Dollars
($3,110,000).

1.56.“Purchase Payment” has the meaning set forth in Section 0.  

1.57.“Principal Business” means the sport of football, at the professional,
college or other level, regardless of the country in which it is played or the
league, association or other governing body, as applicable.

1.58.“Professional Athlete” means a professional football player.

1.59.“Registration Statement” means a registration statement for the Series on
Form S-1 filed with the SEC.

1.60.“SEC” means the United States Securities and Exchange Commission.

1.61.“Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

1.62.“Series” means of a series of Fantex’s securities linked to the value of
the Brand Amount.

1.63.  “Talent” has the meaning set forth in the preamble to this Agreement.



5

--------------------------------------------------------------------------------

 

 

1.64.“Term” has the meaning set forth in Section 0.

1.65.“Termination Date” has the meaning set forth in Section 0.  

1.66.“Terms and Conditions” means the Fantex Brand Agreement Standard Terms and
Conditions in the form attached to this Agreement as Exhibit C.

1.67.“Transaction Liability” has the meaning set forth in Section 0.

1.68.“Underwriters” means FBS and such other underwriters selected by Fantex.

1.69.“Underwriting Amount” means the underwriting commissions payable to the
Underwriters not to exceed seven percent (7%) of the Gross Proceeds of the
Offering.

2.Purchase Price. 

2.1.Upon the terms and subject to the conditions of this Agreement, as full,
final and complete consideration for the right to receive the Brand Amount and
to participate in Equity Income and Brand Investment Opportunities during the
Term, Fantex shall pay Participant an amount equal to the Purchase Price, less
only the sum of the Escrow Holdback and the Pre-Closing Brand Amount.    

2.2.The Escrow Holdback shall be deposited into an escrow account established in
accordance with Section 5 of the Terms and Conditions.

3.Offering. 

3.1.Subject to the terms and conditions of this Agreement, Fantex will use
commercially reasonable efforts to conduct the Offering and effectuate the
Closing as promptly as practicable after the Effective Date.

3.2.Fantex hereby represents, warrants and covenants, as applicable, that
following the completion of the Offering (if it occurs): (a) the Series shall be
publicly traded on an exchange, over-the-counter market or alternative trading
system registered with the SEC, (b) FBS shall be a broker-dealer registered with
the SEC, and (c) FBS shall be a member of FINRA.    

3.3.Upon Participant’s reasonable request from time to time after the
commencement of the Offering, Fantex shall provide to Participant information
regarding the progress in connection with the Offering and demand for the
Series.

4.Financing and Medical Contingencies.  

4.1.The obligations of Fantex to pay the Purchase Price and consummate the
transactions contemplated by this Agreement are subject to: (a) Fantex obtaining
the financing to pay the Purchase Price as contemplated by the Offering, unless
waived in writing by Fantex; and (b) Fantex’s receipt of Talent’s medical
records. 

4.2.If the Offering does not result in aggregate Net Proceeds at least equal to
the Purchase Price (or Fantex does not otherwise waive such condition) on or
before the earlier of (a) the date that is one month after the effectiveness of
the Registration Statement and (b) January 30, 2016, or such later date agreed
to in writing by the Parties (the “Outside Date”), then as the sole and
exclusive remedy therefor, each of Fantex and Participant shall have the
unilateral right, exercisable in its sole and absolute discretion, to terminate
this Agreement, which termination shall be automatically effective immediately
upon delivery of written notice to the other Party. 

5.Closing. 

5.1.The consummation of the Offering (the “Closing”) shall occur on such date as
shall be reasonably determined by Fantex, but in no event greater than ten (10)
days, after either (a) Fantex has received commitments to purchase the Series
such that the Net Proceeds would equal or exceed

6

--------------------------------------------------------------------------------

 

 

the Purchase Price, or (b) Fantex has elected in writing to waive the condition
contained in the foregoing clause (a).    

5.2.Upon Closing, Participant will execute and provide to Fantex a written
certification in the form attached as Exhibit D.

6.Brand Amount; Assignment for Security; Deferral of Brand Income. 

6.1.Except (a) with respect to Brand Income in the form of stock or other equity
interests (which is addressed in Section 0) or (b) as otherwise agreed in
writing by Fantex in its sole discretion (on a case-by-case basis), Participant
shall pay to Fantex an amount of cash equal to the Brand Amount, subject and
pursuant to the other provisions of this Agreement and the Terms and Conditions
(including Section 4.1 thereof).  To secure Fantex's right to receive the
payment equal to the Brand Amount, to the maximum extent permitted under
applicable law in effect from time to time, Participant hereby assigns (as and
when earned), or will assign when Participant has an assignable interest in any
future Brand Amounts, to Fantex, all right, title and interest in and to the
Brand Amount. 

6.2.As soon as reasonably practicable after the Closing, except as otherwise
agreed to in writing by Fantex (email correspondence from the CEO, Chief
Financial Officer or Chief Legal Officer of Fantex is acceptable), Participant
shall (a) execute and deliver to each payor of Brand Income (other than payors
of Nonrecurring Brand Income) under all contracts existing at such time a
Payment Instruction Letter, and (b) execute and deliver such additional
documents or take such other actions as reasonably requested by Fantex to
effectuate and perfect an assignment by Participant of the Brand Amount to
secure Participant's payment obligations to Fantex hereunder. To the extent that
(x) any part of the Brand Amount is resulting from Nonrecurring Brand Income,
(y) it is not commercially practical, without unreasonable burden to
Participant, for installments of the Brand Amount to be delivered directly to
Fantex (including, without limitation, arising from Participant’s Team’s refusal
to countersign, acknowledge or act upon a Payment Instruction Letter), or (z)
any assignment of the Brand Amount (or any portion thereof) is deemed invalid or
not enforceable, then such installments of the Brand Amount shall be received by
Participant as agent for Fantex, and Participant shall pay and deliver such
installments of the Brand Amount to Fantex promptly after the receipt of the
corresponding Brand Income by Participant (but in no event later than the
fifteenth (15th) day following the receipt of such Brand Income) pursuant to the
timing and other terms as set forth in Section 4.1 of the Terms and Conditions.

6.3.Notwithstanding anything to the contrary herein, to the extent that
Participant receives any Brand Income after  September 1, 2015 but prior to the
Closing, then no later than five (5) business days before the Closing,
Participant shall report to Fantex the amount and source of such Brand Income
but shall not be required to pay such Brand Amounts associated therewith (the
“Pre-Closing Brand Amount”) prior to the Closing, which Pre-Closing Brand Amount
shall be deducted from (i.e., set off against) the Purchase Price to be paid to
Participant hereunder.

6.4.In the event that Participant elects to voluntarily defer receipt of any
Brand Income (so that such Brand Income is actually received by Participant at a
date later than when Participant has the right to receive such Brand Income
pursuant to the applicable Brand Income Contract), then for purposes of this
Agreement, such Brand Income shall be deemed to have been received on the date
that Participant has the right to receive such Brand Income pursuant to the
applicable Brand Income Contract.

7.Equity Income.  In the event that Participant receives, pursuant to any Brand
Income Contract, stock or other equity interests (including membership interests
and partnership interests), or options, warrants or other rights to acquire any
of the foregoing interests in any other Person (collectively, “Equity
Income”), then the following shall apply:



7

--------------------------------------------------------------------------------

 

 

7.1.Notice and Response:    

7.1.1.Participant shall provide reasonable advance written notice (an “Equity
Deal Notice”) to Fantex prior to entering into any Brand Income Contract
pursuant to which Participant may receive Equity Income, including all details
reasonably necessary for Fantex to evaluate such Equity Income. 

7.1.2.Fantex will use commercially reasonable efforts to respond to each Equity
Deal Notice within five (5) business days (but no later than ten (10) business
days), indicating whether or not Fantex elects to (x) participate in the
applicable Equity Income by being issued and holding a direct equity interest in
the applicable issuer of such Equity Income (“Direct Fantex Equity”) in an
amount calculated by multiplying the Brand Percentage by the shares, membership
interests, units (or other reasonable means of measurement) of such Equity
Income payable to Participant (any of the foregoing, a “Fantex Equity
Interest”), or (y) indirectly participate in the applicable Equity Income as
described in Section 0 (“Indirect Fantex Equity”).    

7.1.3.If Fantex fails to timely respond to any Equity Deal Notice, then Fantex
shall be deemed to have expressly rejected receiving the Direct Fantex Equity
with respect to such Brand Income Contract, and elected instead to receive
Indirect Fantex Equity. 

7.1.4.If the terms and conditions with respect to any Equity Income change in
any material respect from what were previously presented to Fantex in any Equity
Deal Notice, then Participant shall provide a new Equity Deal Notice to Fantex
with the updated terms and conditions, and this Section 0 shall apply to such
new Equity Deal Notice.

7.2.Fantex Participation; Reimbursement of Costs: 

7.2.1.If Participant is required to make any payment in consideration for such
Equity Income (e.g. payments required by the terms of exercise of any options,
warrants or other similar rights to acquire stock or other equity interests) (an
“Exercise Payment”), and Fantex elects to receive either Direct Fantex Equity or
Indirect Fantex Equity, then Fantex shall contribute to Participant (in the case
of Indirect Fantex Equity), or pay directly to the applicable issuer (in the
case of Direct Fantex Equity) an amount equal to the product of the Brand
Percentage multiplied by such Exercise Payment timely and in accordance with the
terms of the applicable Brand Income Contract relating to such Equity Income
(which shall be deemed to include any subscription agreement, warrant, option
agreement or other agreement pursuant to which Participant and Fantex, if
applicable, is granted or issued such Equity Income).    

7.2.2.Fantex shall pay to Participant an amount equal to the amount of any
self-employment taxes payable by Participant, or the amount of any payroll,
medicare or FICA taxes or other deductions or payments required to be made to
any federal, state or local government (other than taxes based on the income of
Participant), in each case to the extent resulting from any Direct Fantex Equity
or Indirect Fantex Equity, as applicable.  Fantex shall pay such amounts due
under this Section 0 within five (5) business days after receipt of notice from
Participant detailing such amounts (which notice will be delivered after
delivery of the stock certificates or other documentation evidencing such Equity
Income, or in the case of a warrant, option or other similar right to acquire
stock or other equity interest, after exercising such warrant, option or right
to acquire the stock or other equity interest).    

7.2.3.In addition, to the extent that Participant incurs any necessary and
reasonable additional cost or expense resulting from Fantex participating
(whether via Direct Fantex Equity or Indirect Fantex Equity) in such Equity
Income, then Fantex shall pay such incremental costs incurred by Participant
(i.e., over and above such amounts that Participant would have incurred but for
Fantex’s participation) within fifteen (15) days after Fantex receives an
invoice from Participant for such amount. 



8

--------------------------------------------------------------------------------

 

 

7.3.Direct Fantex Equity.  If Fantex elects to receive Direct Fantex Equity,
then Participant shall use commercially reasonable efforts to cause the issuer
of such equity to issue the applicable Fantex Equity Interest directly to Fantex
(and such efforts shall be deemed to be satisfied if Participant or his
representatives attempt to arrange for an introduction (including via electronic
communications) between representatives of Fantex and representatives of such
issuer); provided, however, that if (after such efforts by Participant) such
issuer does not agree to issue the applicable Fantex Equity Interest directly to
Fantex, then Fantex shall receive Indirect Fantex Equity with respect to such
Equity Income as provided in Section 0.  If Fantex receives Direct Fantex Equity
and Participant is required to execute any documentation (including subscription
agreements, warrants and option agreements) for such Equity Income, then Fantex
shall be required to execute substantially similar documentation, as applicable.

7.4.Indirect Fantex Equity.  If Fantex receives Indirect Fantex Equity (whether
by Fantex’s election, or because the issuer of such Equity Income does not agree
to issue Direct Fantex Equity to Fantex), then, without limiting Fantex’s
obligations under Section 0, (y) Fantex shall be entitled to receive as part of
the Brand Amount hereunder an amount equal to the Brand Percentage of any
Distributions to Participant with respect to such Equity Income, and (z) upon
Fantex’s request, Participant will grant to Fantex a security interest in such
Equity Income, and will do all acts and execute and deliver, or cause to be
executed and delivered, all agreements, documents and instruments that Fantex
may reasonably require, and take all further steps relating to the Equity Income
and such security interest that Fantex may reasonably require, to perfect such
security interest and Fantex’s rights therein and hereunder.

8.Co-Investment Opportunity:  In the event that Participant receives, pursuant
to any Brand Income Contract, the right or opportunity to invest in any other
Person, including the right to purchase any stock or other equity interests
(including membership interests and partnership interests) (each, a “Brand
Investment Opportunity”), then the following shall apply:

8.1.Notice and Response:    

8.1.1.Participant shall provide reasonable advance written notice (an
“Investment Deal Notice”) to Fantex prior to entering into any Brand Income
Contract pursuant to which Participant receives any Brand Investment
Opportunity, including all details reasonably necessary for Fantex to evaluate
such Brand Investment Opportunity.    

8.1.2.Fantex will use commercially reasonable efforts to respond to each
Investment Deal Notice within five (5) business days (but no later than ten (10)
business days), indicating whether or not Fantex elects to (a) participate in
the applicable Brand Investment Opportunity by being issued and holding a direct
equity interest in the applicable issuer of such equity (“Direct Fantex
Co-Investment”) in an amount calculated by multiplying the Brand Percentage by
the number of shares, membership interests, units (or other reasonable means of
measurement) applicable to such Brand Investment Opportunity (any of the
foregoing, a “Fantex Co-Investment Interest”), or (b) indirectly participate in
the applicable Brand Investment Opportunity as described in Section 0 (“Indirect
Fantex Co-Investment”).    

8.1.3.If Fantex fails to timely respond to any Investment Deal Notice, then
Fantex shall be deemed to have expressly rejected participating as either a
Direct Fantex Co-Investment or an Indirect Fantex Co-Investment with respect to
such Brand Investment Opportunity, and elected instead to not participate in
such Brand Investment Opportunity. 

8.1.4.If the terms and conditions with respect to any Brand Investment
Opportunity change in any material respect from what were previously presented
to Fantex in any Investment Deal Notice, then Participant shall provide a new
Investment Deal Notice to Fantex with the updated terms and conditions, and this
Section 0 shall apply to such new Equity Deal Notice.



9

--------------------------------------------------------------------------------

 

 

8.2.Fantex Participation; Reimbursement of Costs: 

8.2.1.If Participant is required to make any payment as consideration for any
equity interest being issued in connection with such Brand Investment
Opportunity (e.g., payments required for the purchase of any such equity
interests) (a “Purchase Payment”), and Fantex elects to participate in such
Brand Investment Opportunity either as a Direct Fantex Co-Investment or an
Indirect Fantex Co-Investment, then Fantex shall contribute to Participant or
such other Person as the Parties may mutually agree depending on the structure
of the Indirect Fantex Co-Investment (in the case of an Indirect Fantex
Co-Investment), or pay directly to the applicable issuer (in the case of a
Direct Fantex Co-Investment) an amount equal to the product of the Brand
Percentage multiplied by such Purchase Payment timely and in accordance with the
terms of the applicable Brand Income Contract relating to such Brand Investment
Opportunity (which shall be deemed to include any subscription agreement,
purchase agreement or other agreement pursuant to which Participant and Fantex,
if applicable, participates in such Brand Investment Opportunity).    

8.2.2.In addition, to the extent that Participant would incur any necessary and
reasonable additional cost or expense resulting from Fantex participating
(whether via Direct Fantex Co-Investment or Indirect Fantex Co-Investment) in
such Brand Investment Opportunity (including costs relating to the structuring
or documentation of any joint ventures, investment vehicles, special purpose
entities or similar relationships between the Parties to hold the securities
relating to such Brand Investment Opportunity), then Fantex shall pay directly,
or reimburse Participant for, such incremental costs incurred by Participant
(i.e., over and above such amounts that Participant would have incurred but for
Fantex’s participation) within fifteen (15) days after Fantex receives an
invoice from Participant for such amount.

8.3.Direct Fantex Co-Investment.  If Fantex elects to participate in a Direct
Fantex Co-Investment, then Participant shall use commercially reasonable efforts
to cause the issuer of such equity to issue the applicable Fantex Co-Investment
Interest directly to Fantex (and such efforts shall be deemed to be satisfied if
Participant or his representatives attempt to arrange for an introduction
(including via electronic communications) between representatives of Fantex and
representatives of such issuer); provided, however, that if (after such efforts
by Participant) such issuer does not agree to issue the applicable Fantex
Co-Investment Interest directly to Fantex, then Fantex shall instead participate
via an Indirect Fantex Co-Investment with respect to such Brand Investment
Opportunity as provided in Section 0.  If Fantex participates in a Direct Fantex
Co-Investment and Participant is required to execute any documentation
(including subscription agreements and purchase agreements) in connection with
such Brand Investment Opportunity, then Fantex shall be required to execute
substantially similar documentation, as applicable.

8.4.Indirect Fantex Equity.    

8.4.1.If Fantex participates in a Brand Investment Opportunity via an Indirect
Fantex Co-Investment (whether by Fantex’s election, or because the issuer of the
equity interest related to such Brand Investment Opportunity does not agree to
permit a Direct Fantex Co-Investment), then, without limiting Fantex’s
obligations under Section 0, (a) Fantex shall be entitled to receive as part of
the Brand Amount hereunder an amount equal to the Brand Percentage of any
Distributions to Participant with respect to such Brand Investment Opportunity,
and (b) upon Fantex’s request, Participant will grant to Fantex a security
interest in such equity acquired pursuant to such Brand Investment Opportunity,
and will do all acts and execute and deliver, or cause to be executed and
delivered, all agreements, documents and instruments that Fantex may reasonably
require, and take all further steps relating to the Brand Investment Opportunity
and such security interest that Fantex may reasonably require, to perfect such
security interest and Fantex’s rights therein and hereunder.  For the avoidance
of doubt, and notwithstanding anything to the contrary contained elsewhere in
this Section 0, it is the mutual intention of the Parties (to be interpreted in
the broadest possible

10

--------------------------------------------------------------------------------

 

 

manner) that Participant shall not have, incur or suffer any liability,
responsibility, damage, cost or expense, including any self-employment taxes
payable by Participant, or the amount of any payroll, medicare or FICA taxes or
other deductions or payments required to be made to any federal, state or local
government, in connection with Fantex participating in a Brand Investment
Opportunity via an Indirect Fantex Co-Investment (collectively, a “Transaction
Liability”), regardless of its structure or the events or circumstances leading
thereto, in excess of the Transaction Liabilities that Participant would have
had, incurred or suffered had Fantex not participated in such Brand Investment
Opportunity (such excess, the “Incremental Cost”).  Furthermore, if any Indirect
Fantex Co-Investment results in Participant incurring any Incremental Cost,
then, within five (5) business days after delivery by Participant to Fantex of
reasonably satisfactory supporting documentation, Fantex shall pay Participant
an amount equal to such Incremental Cost.

8.4.2.In the event that Fantex elects to participate in a Brand Investment
Opportunity other than via a Direct Fantex Co-Investment, then (without limiting
the effect of Section 0 with respect to Incremental Costs), the Parties shall in
good faith use best efforts to structure such transaction in a manner that is
efficient to both Parties from an overall tax and expense perspective.

9.Participant Owned Businesses.   In the event that Participant intends to
invest in (alone or with others) or establish a business that would qualify as a
Participant Owned Business after the closing of such investment, then the
following shall apply:

9.1.Notice and Response.    

9.1.1.Participant shall provide reasonable advance written notice (an “Owned
Business Notice”) to Fantex prior to commencing or investing in any business
that would meet the definition of a Participant Owned Business, including all
details reasonably requested by Fantex in writing, which are necessary for
Fantex to evaluate such Participant Owned Business.    

9.1.2.Fantex will use commercially reasonable efforts to respond to each Owned
Business Notice within five (5) business days (but no later than ten (10)
business days), indicating whether or not Fantex elects to participate in the
applicable potential Participant Owned Business by being issued and holding an
equity interest in the Participant Owned Business in an amount calculated by
multiplying the Brand Percentage by the shares, membership interests, units (or
other reasonable means of measurement) of such Participant Owned Business to be
held by Participant. 

9.1.3.If Fantex fails to timely respond to any Owned Business Notice, then
Fantex shall be deemed to have expressly rejected participating in the
Participant Owned Business. 

9.1.4.If the details of any Participant Owned Business change from what were
previously presented to Fantex in any Owned Business Notice, then Participant
shall provide a new Owned Business Notice to Fantex with the updated terms and
conditions, and this Section 0 shall apply to such new Owned Business Notice.

9.2.Fantex Participation; Reimbursement of Costs. 

9.2.1.If Fantex elects to participate in any Participant Owned Business, then
(subject to Section 9.2.5) Fantex shall contribute to the applicable Participant
Owned Business an amount of investment capital equal to the product of the Brand
Percentage multiplied by the amount of the capital investment to be made by
Participant in accordance with the terms contained in the Owned Business Notice
(or otherwise mutually agreed by the Parties).  Notwithstanding Fantex’s
election to participate in a Participant Owned Business, except as otherwise
agreed to in writing by Participant and Fantex, Fantex shall have the same
rights or entitlements (on a pro rata basis) with respect to its investment in
such Participant Owned Business pari passu with the rights or entitlements of
Participant and other rights provided by statute or the charter or other
governing documents of such Participant Owned Business.



11

--------------------------------------------------------------------------------

 

 

9.2.2.Fantex shall pay such amounts due under this Section 0 within five (5)
business days after receipt of notice from Participant detailing such amounts,
and provided that Fantex has received delivery of the applicable stock
certificates or other documentation evidencing such participation by Fantex
prior to, concurrent with or within a commercially reasonable time after such
payment being due. 

9.2.3.In addition, to the extent that Participant incurs any additional
necessary and reasonable cost or expense resulting from Fantex participating in
such Participant Owned Business, then Fantex shall pay, or reimburse Participant
for, such incremental costs incurred by Participant (i.e., over and above such
amounts that Participant would have incurred but for Fantex’s participation)
within fifteen (15) days after Fantex receives an invoice from Participant for
such amount.

9.2.4.If Participant is required to execute any documentation (including
subscription agreements, warrants and option agreements) in connection with any
Participant Owned Business, then Fantex shall execute substantially similar
documentation, as applicable, in connection with its participation.

9.2.5.If Fantex elects to participate in any Participant Owned Business pursuant
to this Subsection 0, but such direct participation by Fantex is not possible
for any reason, then the Parties shall cooperate in good faith to devise and
implement commercially reasonable means (without causing any undue burden to
Participant) for Fantex to indirectly participate and receive the same practical
benefit of a direct participation in such investment.

10.Merchandise Income.  In the event that Participant receives Merchandise
Income, then the Brand Income applicable to Participant’s receipt of the
associated Merchandise shall be equal to the fair market value of such
Merchandise determined as follows: (a) if there is a manufacturer’s suggested
retail price (“MSRP”) for such Merchandise, then the value of such Merchandise
shall be such MSRP; (b) if there is no MSRP and the value of such Merchandise
Income is stated in the related Brand Income Contract, then such stated value
shall govern unless Fantex objects thereto in writing  within ten (10) days
after Fantex’s receipt of the related Brand Income Contract; (c) if there is no
MSRP and the value of such Merchandise Income is not stated in the related Brand
Income Contract or the value is stated but does not approximate fair market
value and Fantex objected thereto in accordance with clause (b) of this Section
10, then the Parties shall seek to reach mutual agreement of such value within
ten (10) business days after receipt thereof by Participant; and (d) if the
Parties fail to reach such agreement within such period of time, then the
Parties shall engage an independent third-party appraiser (if the Parties fail
to mutually agree on an appraiser within five (5) business days, then either
Party may petition JAMS to promptly appoint such an appraiser), and the Parties
shall be bound by the determination of any such appraiser, which shall be
delivered in writing within fifteen (15) days after the appraiser’s selection or
appointment.  The cost and expenses associated with such an appraiser (and any
petition to JAMS) shall be shared by the Parties in proportion to their
respective interest in such Brand Income (i.e., Fantex shall pay a portion of
such costs and expenses equal to the Brand Percentage).

11.Claw Back.

11.1.Claw Back.  If Talent retires or resigns from his employment as a
Professional Athlete in the League at any time prior to the second anniversary
of the Closing for any reason other than Good Reason, Fantex may elect, in its
sole discretion, to terminate this Agreement upon written notice to Participant
(the date of such notice is hereinafter referred to as the “Termination
Date”).  In the event of such termination, Participant shall pay to Fantex, not
later than thirty (30) days following the Termination Date, an amount equal to
(a) the Purchase Price plus an amount equal to the Underwriting Amount, minus
(b) all Brand Amounts previously paid to Fantex, including the Pre-Closing Brand
Amount.  In addition, Participant shall concurrently pay to Fantex interest on

12

--------------------------------------------------------------------------------

 

 

the Purchase Price at the rate of five percent (5%) per annum, measured from the
date the Purchase Price was paid to Participant.  For the avoidance of doubt,
the Parties acknowledge and agree that Talent’s involuntary release from
Participant’s Team or the fact that Talent is not under contract with, or on the
roster of, any League franchise at any time prior to the second anniversary of
the Closing shall not, in and of itself, trigger any rights of Fantex or
obligations of Participant under this Section 11.1.

11.2.Dispute Resolution.  In the event of any dispute between Fantex and
Participant concerning whether there is Good Reason for any retirement or
resignation by Talent from his employment as a Professional Athlete, then the
Parties shall engage in informal, good faith discussions and attempt to resolve
such dispute.  If the Parties are unable to resolve such dispute, then existence
of Good Reason shall be determined by a qualified medical doctor selected by
agreement of the Parties or, if no agreement can be reached, then each Party
shall select a medical doctor qualified in the field applicable to the claimed
Good Reason, and those two medical doctors shall select a third medical doctor
qualified in such field to make the final determination regarding such claimed
Good Reason.

12.Limited Brand Income Encumbrances. 

12.1.In addition to (i.e., exclusive of) the Brand Percentage, Participant shall
ensure that the aggregate amount of all other encumbrances on any Brand Income
in connection with the payment of agents, financial advisors and any other fee
arrangements based on a percentage of Participant’s income (or any portion
thereof) shall not exceed a maximum of (a) fifteen percent (15%) of all Brand
Income resulting from any employment or player contracts in any given year, and
(b) thirty percent (30%) of all other Brand Income in any given year.

12.2.Without Fantex’s prior written approval, Participant shall not enter into
any other arrangement similar to this Agreement (i.e., pursuant to which
Participant receives compensation in exchange for a portion of Participant’s
future Brand Income) with respect to any portion of the Brand Income.

13.Term.  The term of this Agreement shall commence as of the Effective Date and
shall continue in perpetuity unless and until terminated pursuant to the terms
of this Agreement (the “Term”).

14.Notices.  All notices, requests, consents and other communications required
or given by the Parties hereunder shall be in writing and shall be deemed to be
delivered (a) on the date delivered, if personally delivered or transmitted via
facsimile or electronic mail with return confirmation of such transmission; (b)
on the business day after the date sent, if sent by recognized overnight courier
service and (c) on the fifth day (or on the next business day thereafter if such
fifth day is not a business day) after the date sent, if mailed by first-class
certified mail, postage prepaid and return receipt requested, to the addresses
of the applicable Party set forth below:

If to Participant:

 

Mr. Ryan Shazier

c/o Mr. Vernon Shazier

[***]

[***]

Fax: 

Email:  

 

with a copy (which is required, but not alone sufficient, to constitute notice
hereunder) to:

 

O’Hara General Counsel,

a professional corporation



13

--------------------------------------------------------------------------------

 

 

8383 Wilshire Blvd.

Suite 800

Beverly Hills, CA 90211

Attention: Joseph O’Hara, Esq.

Fax: [***]

Email: [***]

 

If to Fantex:

 

Fantex, Inc.

330 Townsend Street, Suite 234

San Francisco, CA 94107

Attention: Mr. David Mullin, Chief Financial Officer, and

   Mr. Bill Garvey, Chief Legal Officer

 

with a copy (which is required, but not alone sufficient, to constitute notice
hereunder) to:

 

Latham & Watkins

140 Scott Drive

Menlo Park, CA 94025

Attn: Patrick Pohlen

Fax: (650) 463-2600

Email: Patrick.Pohlen@lw.com



15.Standard Terms and Conditions.  The Parties agree to be bound by Fantex’s
Standard Terms and Conditions attached hereto as Exhibit C (the “Terms and
Conditions”), which are incorporated herein by this reference.  Any reference in
this Agreement or the Terms and Conditions to this “Agreement” shall be deemed
to be a reference to this Agreement and the Terms and Conditions, taken as a
whole.

Upon execution by both Participant and Fantex, this Agreement and the exhibits
attached hereto shall constitute a binding commitment of the Parties, as the
entire agreement and understanding between the Parties concerning the subject
matter hereof and thereof, and shall supersede and replace all prior
negotiations, proposed agreements, and discussions, written or oral, relating
hereto or thereto. 

 

[Signatures on following page]

 

 

 



14

--------------------------------------------------------------------------------

 

 

 

Please confirm your agreement with the foregoing by signing where indicated
below.

 

PARTICIPANT:

 

FANTEX:

 

 

 

Ryan Shazier

 

Fantex, Inc.

Signature:

/s/ Ryan Shazier

 

By:

/s/ David Mullin

 

 

 

Name:

Dave Mullin

 

 

Title:

CFO

Date:

September 23, 2015

 

Date:

September 23, 2015

 

 

 

 

 



Signature Page

– Brand Agreement –

 

--------------------------------------------------------------------------------

 

 

Schedule 1.20

 

Excluded Income

 

N/A

 

 

 

 



 

Schedule 1.20 – Excluded Income

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Participant Questionnaire

 

Please answer each of the following questions correctly and completely as of the
Effective Date.  The completeness and accuracy of each such statement must be
answered from the perspective of both the Company and Talent, as applicable, and
must be initialed by Talent on behalf of himself and Company, if applicable,
where indicated.  Capitalized terms used but not defined in this questionnaire
shall have their respective meanings set forth in the Brand Agreement to which
this questionnaire is attached (the “Agreement”).

 

IMPORTANT:  Review each of the following statements and initial each statement
where indicated.  By placing your initials next to each below statement you
hereby represent, warrant and covenant, as applicable, that each such statement
is true and complete, except only as otherwise disclosed on Schedule 3 of the
Personal Information Schedule delivered to Fantex in connection with the
Agreement.

 

In addition, please provide copies of all documents or other information
specifically requested as part of the below statements and/or relevant to any
matter for which additional information has been disclosed pursuant to Schedule
3 of the Personal Information Schedule.

 

IT IS IMPORTANT FOR PARTICIPANT TO ENSURE THE ACCURACY AND COMPLETENESS OF ALL
INFORMATION PROVIDED TO FANTEX, WHICH WILL BE RELIED UPON BY FANTEX IN
CONNECTION WITH THE POTENTIAL SECURITIES OFFERING AND OTHER MATTERS UNDER THIS
AGREEMENT.

   

 

 

 

Initials

Statement

/s/ RS

1.   I have read and fully understand the terms and conditions of the Agreement,
and I have had the opportunity to be represented by an attorney, tax advisor and
other professional representatives of my choosing in the review, negotiation and
execution of the Agreement and performance of my obligations thereunder.

/s/ RS

2.   I have not made, nor will I hereafter make, any grant, license or
assignment whatsoever, which might conflict with or impair the complete
enjoyment of the rights and privileges granted to Fantex under the Agreement.

/s/ RS

3. I do not require any consent, approval, authorization or permit from, or
filing or notification to, any Person in connection with my execution and
delivery of the Agreement, and performance of my obligations thereunder.

/s/ RS

4.   I am not subject to any condition, restriction, disability or obligation
(whether physical, legal or contractual), and am otherwise not aware of any
material nonpublic information, which could prevent, or materially interfere
with my continued participation as a Professional Athlete, and I will promptly
disclose the occurrence of any event to Fantex required pursuant to Section 0 of
the Terms and Conditions.

/s/ RS

5.   I have never been convicted in a criminal proceeding, nor have I been named
the subject of a criminal proceeding that is presently pending (excluding only
traffic violations and similar minor offenses).

Exhibit A – Participant Questionnaire

--------------------------------------------------------------------------------

 

 

 

 

Initials

Statement

/s/ RS

6.   Except only as listed on Schedule 1 of the Personal Information Schedule,
no other Person has any right to receive any portion of my Brand Income in the
form of any commission, royalty or other payment based on a percentage (or set
amount, i.e., a flat fee arrangement based on a specific Brand Income Contract)
of some or all of the Brand Income. I have secured all necessary consents to
make available for review by Fantex (and have so made available) a complete copy
of each Contract (or summary thereof, if an oral Contract) pursuant to which any
such payments are owed.

/s/ RS

7.   No other Person has any right to demand or receive any portion of the Brand
Income in a manner that conflicts with any rights granted to Fantex under this
Agreement with respect to the Brand Amounts.

/s/ RS

8.   I Control all assets of Participant, including, if I have delegated the
management of any assets to a third party (“Manager”), then I have also retained
the right in my discretion (a) to approve and/or disapprove any decision by a
Manager regarding Participant’s assets, and (b) to remove any Manager and/or
change Managers at any time.

/s/ RS

9.   To the extent that I have delegated, or during the Term do delegate, the
management of any of my assets to a Manager, then throughout the Term (subject
only to the death or incapacity of Talent), I will:  (a) retain the right in my
discretion to remove any Manager and/or approve or disapprove any decision by a
Manager regarding my assets, (b) exercise reasonable control and oversight
regarding each Manager’s activities in connection with my assets, and (c) cause
any such Manager to comply with the terms and conditions of the Agreement, as
applicable.

/s/ RS

10.  I am not a party (plaintiff or defendant) in any lawsuit, government
investigation, arbitration or other legal action, and to my knowledge, there is
no valid basis for any of the foregoing.

/s/ RS

11.  I am not subject to any judgment, order or decree of any court or other
government authority.

/s/ RS

12.  Schedule 2 of the Personal Information Schedule consists of (a) a complete
list of all Brand Income Contracts under which Participant is obligated to
perform, or from which Participant is entitled to receive any benefit, on or
after the Effective Date, and (b) a description of any Participant Owned
Businesses. 

/s/ RS

13.  I have provided or made available to Fantex true, correct and complete
copies of each written Brand Income Contract, and an accurate detailed written
summary of each oral Brand Income Contract.

/s/ RS

14.  I am currently, and during the past three years have been, in compliance
with all material terms under each Brand Income Contract, to the extent
applicable, and Participant and I have not received any notice regarding any
breach, default, termination or attempt to renegotiate, with respect to any
Brand Income Contract. 

/s/ RS

15.  I am not aware of any facts or circumstances that would cause the payments
under the Brand Income Contracts to be materially less than the amounts
specified in the Brand Income Contracts.

/s/ RS

16.  I am not aware of any material breach by any other party under any Brand
Income Contract. 

/s/ RS

17.  I have timely paid any taxes, fees or withholdings required by any state or
federal or international government authority.  I have also timely filed all
forms and documentation required in connection with any such taxes, fees or
withholdings. 

Exhibit A – Participant Questionnaire – Page 2

 

--------------------------------------------------------------------------------

 

 

 

 

Initials

Statement

/s/ RS

18.  I am not, and have not been subject to any audit by a government authority
in connection with any taxes or governmental fees.  I am not subject to any
unsatisfied judgments or tax liens.

/s/ RS

19.  I have not conducted business, applied for or secured credit in, or
received any official government identification under, any name or alias, other
than the name listed in Section 1 of the Personal Information Schedule provided
by Participant concurrently herewith.

/s/ RS

20.  Neither I, nor any business owned or Controlled by me, has ever declared
bankruptcy or settled any debt for less than the amounts actually owed.

/s/ RS

21.  I have the ability to pay all of my debts and obligations as such debts
mature and I do not have any present intention to incur debt beyond my ability
to pay as such debts mature.

/s/ RS

22.  I am not in violation of, and, subject to the immediately following
sentence, throughout the Term will not violate in any material respect, any (a)
laws, codes, rules, regulations or ordinances of any foreign, federal, state or
local government authority (including with respect to any  improper payments,
bribery, taxation or securities laws), the violation of which has a material
adverse effect on (i) Participant’s Persona or (ii) receipt of Brand Income by
me or any of my Brand Affiliates; or (b) rules, standards or requirements of any
league, organization, governing body or association to which I am a member or
under which I am bound to comply in connection with my participation in the
Principal Business as a Professional Athlete (including regarding gambling,
anti-doping, or reporting of any injury or incidents), the violation of which
has a material adverse effect on (i) Participant’s Persona or (ii) receipt of
Brand Income by me or any of my Brand Affiliates. Notwithstanding the
immediately preceding sentence, I am agreeing to the covenant contained in the
foregoing clause (b) on the express condition that any violation by me of any
“on field” rules of play (as stated in the applicable League rulebook, as
modified from time to time), or the interpretation or enforcement of any of such
rules of play, in each case solely to the extent that it relates to my actions
on the field of play (regardless of whether any such violation carries with it a
fine, suspension or any other economic consequence to me imposed by the League
or other applicable association), shall not be deemed to be a breach of the
foregoing clause (b).

/s/ RS

23.  Without limiting the effect of any statement in this Exhibit A (Participant
Questionnaire), all of the documents and information that I have provided, and
will provide, to Fantex in connection with the Agreement (including the Personal
Information Schedule) are true, correct and complete in all material respects,
except with respect to any statement that, by its terms, is already limited as
to materiality.  My responses to this questionnaire (and any documents or other
information provided by me to Fantex in connection with the Agreement) do not,
and will not, contain any untrue statement or fail to state a material fact
necessary to not make any of such information not misleading, in light of the
circumstances in which it was provided.

/s/ RS

24.  I have disclosed all facts and circumstances that could reasonably be
expected to be material to Fantex or a reasonable investor or potential investor
in the Series in the context of the transactions contemplated by the Agreement,
including any event required to be reported to the league, organization,
governing body or association to which I am a member or under which I am bound
to comply in connection with my participation in the Principal Business as a
Professional Athlete.  I acknowledge my ongoing obligations throughout the Term
to disclose certain facts and circumstances to Fantex as required pursuant to
the terms of this Agreement, including as set forth in Section 6 of the Terms
and Conditions.

Exhibit A – Participant Questionnaire – Page 3

 

--------------------------------------------------------------------------------

 

 

 

 

Initials

Statement

/s/ RS

25.  I have obtained advice from my advisors regarding the legal, tax and
accounting consequences of entering into the Agreement, becoming a Fantex
participant and the transactions contemplated by the Agreement, and I am not
relying on any representation, warranty or statement made by Fantex, or any of
its representatives or advisors, regarding such legal, tax and accounting
consequences of becoming a Fantex participant and the transactions contemplated
by the Agreement.  I acknowledge and agree that Fantex is not, and will not at
any time be, an agent or representative to Participant.

 

 

 



Exhibit A – Participant Questionnaire – Page 4

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Exclusions From and Examples of Brand Income

The contents of this Exhibit B are incorporated by reference into and made a
part of that certain Brand Agreement between Fantex and Participant to which it
is attached (the “Agreement”).  Capitalized terms used but not defined in this
Exhibit B shall have their respective meanings contained in the Agreement.

 

The following sources of revenue shall not be included in Brand Income:

 

a.Any revenues, investment returns or other amounts received by Participant
resulting from Participant’s Passive Investments.

b.Any income earned from employment, services rendered or other activities not
in the Field.

c.Any reasonable reimbursement of incidental expenses actually incurred by
Participant, including travel, lodging, per diem and other incidental expenses,
or the value of any such items paid by a third party on Participant’s behalf.

d.Any Excluded Income.

 

Examples of income that would be Brand Income or businesses that would be
Participant Owned Businesses include the following:

 

Talent receives an equity stake in ABC Energy Products, Inc. as part of an
endorsement deal for ABC Energy Products’ vitamin water beverage.  The equity
received by Talent would be considered Equity Income under Section 7 of the
Agreement because it was consideration for Talent’s endorsement services and
publicity rights.

 

Talent starts Talent Enterprises, Inc. to provide entertainment, products and
services to urban communities. Commercial ventures pursued by Talent
Enterprises, Inc. may be a Participant Owned Business that Fantex would have the
opportunity to participate in subject to Section 0 of the Agreement, and if so,
could result in Brand Income. For example, any football camps owned by Talent
Enterprises, Inc. would be deemed Participant Owned Business because they are in
the Field, and operating football camps is an activity typically undertaken by a
professional football player.  However, a 24-Hour Fitness club owned by Talent
Enterprises, Inc. (but not bearing or branded with the Talent’s name) would not
be considered a Participant Owned Business because Talent’s name and likeness
are not used to promote the clubs.  Similarly, businesses owned by Talent such
as movie theaters, restaurants and coffee shops that do not bear or are not
branded with Talent’s persona would not be considered Participant Owned
Businesses (and thus not result in Brand Income), because those types of
businesses neither relate to the Principal Business nor utilize Talent’s name in
connection with its marketing, advertising or promotion.

 

Talent plays any role on an episode of a television program.  Compensation paid
to Talent for his performance in such episode would be considered Brand Income.

 

Talent becomes the host of a daytime talk show.  Compensation paid to Talent
for his services as a talk show host would be considered Brand Income.

 

Talent receives a car lease worth $12,000 (i.e., value of monthly lease of
$1,000) in exchange for endorsement services for a local car dealership, a
$25,000 clothing allowance from an apparel company in exchange for endorsement
services, and $3,000 worth of products and service plans

Exhibit B – Exclusions From and Examples of Brand Income – Page 1

--------------------------------------------------------------------------------

 

 

from a wireless phone carrier (i.e., a total of $40,000 of Merchandise Income)
in exchange for endorsement services.  All of such Merchandise Income would be
included in Brand Income.  However, solely for purposes of calculating the Brand
Amount, Participant would be entitled to deduct from its Brand Income for such
year all of such Merchandise Income under its Merchandise Income Deduction
(assuming that such amount is less than 4% of all Brand Income earned by
Participant during that year).  If, in addition to the foregoing Merchandise
Income, Participant also received computer equipment in exchange for endorsement
services from a retailer with a fair market value of $5,000, then such $5,000 of
Merchandise Income would not be deductible from Brand Income for such year
because it exceeds the amount of the allowable Merchandise Income Deduction.

 

Talent receives a Chevrolet Corvette Stingray as the Super Bowl Most Valuable
Player.  The MSRP of the Corvette would be considered Brand Income (and not a
Gift) because it was earned by Talent for his performance as a Professional
Athlete (i.e., within the Field).  However, solely for purposes of calculating
the Brand Amount, up to $40,000 (or 4% of all Brand Income, if less than
$40,000) of such value would be deductible from Brand Income for such calendar
year under the Merchandise Income Deduction (and assuming there were no other
Merchandise Income Deductions) for such year.

 

Examples of types of income that would not be Brand Income include the
following:

 

Talent receives an equity stake in Fantex Holdings, Inc., the parent company of
Fantex, because he serves on the board of directors.  Talent’s equity stake in
Fantex Holdings, Inc. would not be considered Brand Income because his service
as a director of Fantex Holdings is not in the Field.

 

Talent serves as the governor of California. His income from the state of
California would not be considered Brand Income because it is not in the Field.

 

Talent becomes employed as an elementary school teacher and in various
positions at the U.S. Treasury and Justice Departments. Talent’s employment as a
teacher and various positions at the U.S. Treasury and Justice Departments would
not be considered Brand Income because such employment was based on Talent’s
educational background, training and professional skills unrelated to football,
and Talent’s salary did not exceed the ordinary amount paid to employees in such
position with a similar educational background, training and professional skills
and is not in the Field.

 

 

 

 



Exhibit B – Exclusions From and Examples of Brand Income – Page 2

 

--------------------------------------------------------------------------------

 

 

Exhibit C

Fantex Brand Agreement

Standard Terms and Conditions

 

 

1.General; Definitions; Interpretation.    

These Fantex Brand Agreement Standard Terms and Conditions (these “Terms and
Conditions”) are incorporated by reference into and made a part of that certain
Brand Agreement between Fantex and Participant to which it is attached (the
“Agreement”). Capitalized terms used in these Terms and Conditions and not
otherwise defined herein, shall have the meaning set forth in the Agreement.  In
the event of any inconsistency or conflict between these Terms and Conditions
and the Agreement to which these Terms and Conditions is attached, the terms of
the Agreement shall govern.

2.Offering.    

2.1.Offering. Fantex will use commercially reasonable efforts to conduct the
Offering of the Series and effectuate the Closing as promptly as practicable
after the Effective Date.  In connection with such Offering, Participant
recognizes that Fantex shall have the sole and exclusive right to (and to
authorize any other Person to) promote and offer for sale the Series in
connection with the Offering.

2.2.Further Assurances; Credit Report Consent. Participant shall execute and
deliver to Fantex such further documents, information, consents, forms,
instruments, certificates, and other deliveries as Fantex shall reasonably
request in writing to further effectuate the intentions of the Parties under
this Agreement, or so Fantex can comply with any applicable legal requirements
and Participant recognizes that Fantex will rely on information provided by
Participant in the preparation and submission of the Registration Statement and
materials to meet other reporting obligations as required by applicable
law.  Participant shall reasonably cooperate with Fantex, upon Fantex’s specific
request, in connection with the Offering and the marketing and sales of the
Series; provided, that any such cooperation that would require any personal
services on the part of Talent shall be at times and for durations mutually
agreed to by Fantex and Participant; provided further, that any such personal
services including services in the form of a personal appearance by Talent shall
be on terms mutually agreed to by Fantex and Participant. Participant hereby
consents to Fantex and its agents or representatives (i) obtaining reports of
Participant’s credit records from time to time throughout the Term of this
Agreement (as reasonably determined by Fantex and at Fantex’s sole cost and
expense), and (ii) using the information from that report in connection with any
diligence related to Participant and

 

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

the Offering, and reporting obligations under applicable law.  Upon request by
Participant, Fantex shall provide to Participant a copy of any report of
Participant’s credit records that is received by Fantex.

2.3.Participant Name and Likeness.  Fantex shall have the non-exclusive,
irrevocable, fully paid, worldwide right to use and to authorize other Persons,
as determined by Fantex, in its reasonable discretion, to use approved forms of
Participant’s Persona from the Effective Date until the termination of this
Agreement through any and all distribution channels in connection with the
Offering, the marketing and sales of the Series, secondary trading of the Series
and as part of the FBS website and marketing thereof; provided, however, that
Fantex shall not make any use, or authorize any other party to make any use, of
any part of Participant’s Persona without the prior written approval of
Participant (approval, not to be unreasonably withheld by Participant); provided
further, that any use of Participant’s Persona approved by Participant shall be
deemed to be approval of subsequent uses of the same previously approved use
until the time that Participant provides written notice to the contrary to
Fantex.  For the avoidance of doubt, nothing herein shall give Fantex any right
to use any intellectual property owned or controlled by the
League.  Furthermore, the Parties acknowledge that the purpose of the license
granted in this Section 2.3 is to enable Fantex to market and promote the
trading of the Series by displaying Participant’s Persona, and that Participant
is not entitled to any compensation for such license or any revenues generated
by Fantex in connection with the trading of the Series by the public.

2.4.Participant Restrictions.  

(i)No Promotion of Series. Except as otherwise expressly approved by Fantex in
writing, Participant shall not, and shall not authorize any other Person to,
solicit, promote or offer the Series in connection with the Offering.  To the
extent that Participant receives unsolicited requests for information regarding
the Offering or the Series, then except as otherwise expressly approved by
Fantex in writing, Participant shall refer such inquiry to the Registration
Statement or to one of the Underwriters.

(ii)No Assignment of Similar Rights. Participant has not and will not assign or
grant to any other Person rights to receive a portion of Brand Income other than
(a) as may be granted in the ordinary course of pursuing activities in the
Principal Business (such as commissions payable to an agent or financial
advisors);

Page 2

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

(b) in a manner that will not conflict with the rights granted to Fantex, or the
obligations of Participant, hereunder with respect to any installment payment of
the Brand Amount, and (c) in an amount that would not violate any other the
terms of this Agreement.

3.Purchase Price.    

3.1.Payment.  Within fifteen (15) days after the Closing of the Offering, Fantex
shall pay to Participant an amount equal to the Purchase Price, less the Escrow
Holdback and less the Pre-Closing Brand Amount, via check or wire transfer (less
any fees charged by any third party in connection with such transfer, such as
bank fees) pursuant to the instructions provided in the Personal Information
Schedule, or such updated wire transfer instruction as may be provided by
Participant to Fantex in writing from time to time.

4.Brand Amount.    

4.1.Payment Terms.    

(i)Direct Payment.  Participant shall deliver a Payment Instruction Letter to
each payor of Brand Income (other than Nonrecurring Brand Income), and otherwise
use commercially reasonable efforts to ensure that the Brand Amount is assigned
to Fantex and delivered directly to Fantex from each such payor of Brand
Income.  To the extent that direct payment from the source of the Brand Income
is not commercially practical, without unreasonable burden on Participant
(including, without limitation, arising from Participant’s Team’s refusal to
countersign, acknowledge or act upon a Payment Instruction Letter), or any
assignment of Brand Income is deemed invalid or not enforceable, then
Participant shall comply with paragraph (ii) below and use commercially
reasonable efforts to set up automated payments of installments of the Brand
Amount through Participant’s banking relationships.

(ii)Alternative Payment; Timing.  To the extent that it is not commercially
practical, without unreasonable burden on Participant, for Brand Amounts to be
delivered directly to Fantex from any payor of Brand Income, or any assignment
of Brand Income is deemed invalid or unenforceable, then Participant shall
receive such portion of the Brand Amount as agent for Fantex and will deliver
such portion of the Brand Amount to Fantex as and when (or as promptly as
practicable after) such Brand Income is received by Participant; provided,
however, that in no case shall any Brand Amount be delivered later than fifteen
(15) days following receipt of funds by Participant (or any other Person on
behalf of Participant) with respect to such payment. 

(iii)Wire Transfer.  Except as otherwise approved by Fantex in writing, each
installment payment

Page 3

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

of the Brand Amount shall be made via wire transfer pursuant to the wire
transfer instructions provided by Fantex to Participant in writing, as may be
updated by Fantex from time to time; provided, however, that to the extent that
any individual installment payment of the Brand Amount is less than $1,000, such
amount may be paid via check.

4.2.Additional Provisions.

(i)In the event that Participant is prohibited from making payment of any
installment of the Brand Amount at the time when same is due and payable to
Fantex hereunder by reason of any applicable laws, including currency
regulations, Participant shall promptly so advise Fantex and Participant shall,
upon Fantex’s request, deposit any such blocked funds to the credit of Fantex in
a bank or banks or other depository institution as permitted by law and
designated in writing by Fantex, or pay them promptly to such Persons as Fantex
may designate in writing consistent with applicable law.

(ii)Each of the Parties acknowledges and agrees that time is of the essence in
connection with its payment obligations hereunder.  In the event that any
payment due to Fantex hereunder is not paid in full by the applicable date due
(unless there is a cure period, then by the date the cure period ends), then,
without limiting any other rights or remedies of Fantex, Participant shall also
pay to Fantex interest on such amount, if invoiced by Fantex, at the rate of the
lesser of (a) the then current prime rate (as reported in the Wall Street
Journal) plus three percent (3%) per year, compounded monthly, or (b) the
maximum rate permitted by applicable law, measured from the date such amount was
due until it is fully paid. In the event that any payment due to Participant
hereunder (other than payment of the Purchase Price) is not paid in full by the
applicable date due (unless there is a cure period, then by the date the cure
period ends), then, without limiting any other rights or remedies of
Participant, Fantex shall also pay to Participant interest on such amount, if
invoiced by Participant, at the rate of the lesser of (a) the then current prime
rate (as reported in the Wall Street Journal) plus three percent (3%) per year,
compounded monthly, or (b) the maximum rate permitted by applicable law,
measured from the date such amount was due until it is fully paid.

(iii)Participant acknowledges and agrees that Fantex may disclose to the public
any material breach by Participant of this Agreement, including any failure of
Participant to pay any amounts as and when due hereunder (subject to applicable
notice and cure periods contained herein); provided, that Fantex covenants and
agrees not to make any such disclosure without first notifying Participant and
giving Participant a reasonable amount of

Page 4

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

time to cure such breach, except that no such cure period is required in the
event of at least two prior instances of a similar breach (with such notice
provided in each instance) during the 12-month period prior to such breach.

4.3.Records.  Participant shall, and shall cause all of its Brand Affiliates to,
maintain (until at least twelve months after termination of this Agreement),
records of all Brand Income Contracts, receipts, invoices, reports and other
documents relating to the Brand Income and Brand Amount for at least the then
current year and previous three (3) calendar years (or such longer period as may
be required by law); provided, that the foregoing obligation shall not extend to
any time period prior to the Effective Date. 

4.4.Audit Rights.  Commencing upon the Effective Date and continuing through the
date that is twelve (12) months after termination of this Agreement (the “Audit
Period”), Fantex or its representatives shall have the right to inspect and make
copies of the books and records of Participant (and its Brand Affiliates)
relating to the Brand Income Contracts, the Brand Income and Brand Amount.  Such
audit shall be at Fantex’s sole cost and expense and shall not cover any period
greater than the current year and previous three (3) calendar years at the time
of such audit, provided that if an audit reveals an underpayment of the Brand
Amount by greater than five percent (5%) for the period being audited, then
Participant shall reimburse Fantex for its reasonable and documented audit
costs.  In any case, either (a) Participant shall promptly pay to Fantex any
underpaid amount, together with any interest thereon as provided in Section 0 of
these Terms and Conditions or (b) Fantex shall promptly pay to Participant any
overpaid amount together with interest at the same rate provided in Section
4.2(ii) of these Terms and Conditions; provided, that at Participant’s election,
Participant may set off against the immediately following installment payment of
the Brand Amount an amount equal to such overpayment.  Fantex shall not audit
Participant’s books and records more frequently than once per year during the
Audit Period.  Fantex shall provide Participant with reasonable advance written
notice that it will be conducting an audit, and any such audit shall be
conducted during the normal business hours of Participant’s representatives and
with limited interruption to such representatives business.

5.Escrow Holdback.

5.1. Escrow Amount.  Participant hereby authorizes and instructs Fantex to
deduct from the Purchase Price otherwise payable to Participant, an aggregate
amount equal to the Escrow Holdback.  Fantex shall deposit the Escrow Holdback
into an escrow account (the “Escrow Account” and all such funds included in the
Escrow

Page 5

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

Account, the “Escrow Funds”) established pursuant to the terms of a written
escrow agreement (the “Escrow Agreement”) mutually agreed among the Parties and
a financial services institution agreed to in writing by the Parties (the
“Escrow Agent”) based on the form of agreement provided by Escrow Agent as
modified to be consistent with the terms of this Agreement, as applicable.

5.2.Use of Escrow Amount.  In the event that Participant fails to timely deliver
any installment payment of the Brand Amount prior to the release of Escrow Funds
pursuant to Section 0 of these Terms and Conditions, then in addition to and
without limiting any other rights or remedies available to Fantex, upon written
notice from Fantex to the Escrow Agent and Participant, the Escrow Agent shall
release to Fantex (up to the amount of available Escrow Funds) an amount equal
to such due installment payment of the Brand Amount as notified by
Fantex.  Participant shall promptly replenish the Escrow Account by depositing
in the Escrow Account an amount equal to any Escrow Funds that are released to
Fantex pursuant to this Section 0 of these Terms and Conditions.

5.3.Release of Escrow Amount.  Within five (5) business days immediately
following the first consecutive six (6) month period after the Closing during
which all installment payments of the Brand Amount have been timely delivered to
Fantex when due (subject to applicable notice and cure periods contained
herein), then the Escrow Agent shall deliver to Participant all amounts then
remaining in the Escrow Account, the Escrow Agreement shall be terminated, and
Participant shall thereafter have no obligation to maintain any amounts in the
Escrow Account.

5.4.Ownership of Escrow Holdback.  The Parties agree to treat the Escrow
Holdback as owned by Fantex until released to Participant pursuant to terms
hereof; provided, that any interest accrued on the Escrow Holdback shall be the
property of Participant.

5.5.Controlling Terms. In the event of any conflict or inconsistency between the
terms of this Section 5 and the terms of the Escrow Agreement, the terms of the
Escrow Agreement shall govern.

6.Information Rights; New Contracts.    

6.1.Quarterly Reports.  Within ten (10) business days after the end of each
calendar quarter during the Term, Participant shall provide to Fantex a report
in the form mutually agreed by the Parties (each a “Quarterly Report”), which
shall detail all Brand Income earned during such quarter, detail the calculation
of the Brand Amount for such quarter with respect to such Brand Income, and
provide such additional information and

Page 6

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

certifications required to be included in the Quarterly Report, including such
matters as specified in Exhibit E. 

6.2.Material Change.  Participant shall promptly provide written notice to
Fantex if at any time after the Effective Date and during the Term of this
Agreement, there occurs any condition, restriction, disability or obligation
(whether physical, legal or contractual) that will or could reasonably be
expected to (i) prevent, or materially interfere with Participant’s (or any of
Participant’s Brand Affiliates), compliance with any Brand Income Contract
and/or participation in the Principal Business as a Professional Athlete, or
(ii) result in any of the representations or warranties made by the Participant
on Exhibit A to be untrue in any material respect; provided, that Participant
shall not have any obligation to notify Fantex of the contents of any Brand
Income Contract provided by Participant to Fantex, including the expiration of
any contract pursuant to its terms. 

6.3.Brand Income Contracts.  Throughout the Term, Participant shall promptly
(and in any case, no later than five (5) business days after the occurrence of
the applicable event, and prior to any public announcement thereof) notify
Fantex, in writing, and provide copies of all relevant documents and
correspondence related to each such occurrence (including copies of all Brand
Income Contracts), in the event that:

(i)Participant enters into any Brand Income Contract, including any amendments,
modifications or supplements to an existing Brand Income Contract, after the
Effective Date (“New Brand Income Contract”); 

(ii)Participant receives any notice of termination, cancellation, breach or
default under any Brand Income Contract;

(iii)Participant becomes aware of any event which, with the passage of time or
the giving of notice or both, would result in any material default, breach or
event of noncompliance by Participant under any Brand Income Contract;

(iv)Participant becomes aware that any other party to any Brand Income Contract
is in material breach thereof; or

(v)there are any renegotiations of or outstanding rights to renegotiate any
material amounts paid or payable to Participant under any of the Brand Income
Contracts with any Person, or Participant receives any demand for such
renegotiation.

6.4.New Brand Income Contracts.  Upon the execution of a New Brand Income
Contract, Participant shall be deemed to represent and warrant that such New

Page 7

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

Brand Income Contract is valid, binding and enforceable against Participant, and
enforceable by Participant against the other parties thereto, in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally, and subject, as to enforceability, to the effect of general
principles of equity, as may apply.

6.5.Disclosure of Brand Income Contracts.    

(i)Notwithstanding anything herein to the contrary, Fantex may publicly disclose
the terms and conditions of any New Brand Income Contract, to the extent that
such disclosure is required in connection with any filing related to the
Offering or the Series, as determined by Fantex, upon advice of counsel in
connection with such disclosure, but only after Fantex notifies Participant
thereof and the related requirement.    

(ii)Participant shall use commercially reasonable efforts to cause each
counterparty to a Brand Income Contract containing a legal, valid and binding
confidentiality obligation of Participant existing as of the Effective Date
(each, a “Confidential Brand Income Contract”), to consent to Fantex’s
disclosure of the terms and conditions of such Confidential Brand Income
Contract to the extent required by any governmental or quasi-governmental bodies
or agencies, or self-regulatory organizations, including the SEC and FINRA;
provided, that Fantex shall not make any disclosure of any terms or conditions
of such an existing Confidential Brand Income Contract if such counterparty
fails to so consent; provided further, that failure to obtain a counterparty’s
consent with respect to an existing Confidential Brand Income Contract shall not
in itself be a breach of this Agreement by Participant so long as Participant
has complied with the terms of this paragraph.  Participant shall ensure that
any necessary consents to permit disclosure of each New Brand Income Contract
(as permitted pursuant to Section 00 of these Terms and Conditions) are obtained
so that such disclosure will not result in any breach of any confidentiality
obligation to any Person.

(iii)Fantex shall, in consultation with Participant, use commercially reasonable
efforts to secure confidential treatment, or similar protection, with respect to
any disclosure of any information contained in any New Brand Income Contract
which could reasonably be expected to be sensitive to, or the confidential
information of, any counterparty to such New Brand Income Contract.

(iv)From time to time, as Participant is negotiating or reviewing the terms of
any potential New Brand Income Contract (or any renewal of a Brand Income
Contract), Fantex will respond to reasonable requests from Participant
(including all relevant details with respect to

Page 8

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

such potential new or renewed Brand Income Contract) regarding whether or not
the terms of such potential Brand Income Contract would be expected to be
material and require disclosure pursuant to Section 00 of these Terms and
Conditions, assuming such Brand Income Contract were executed at the time of
such response.  Participant may decide in its sole and absolute discretion
whether or not to execute any potential Brand Income Contract (or any renewal of
a Brand Income Contract).   

6.6.Brand Income Statements.  Concurrent with delivery of each Quarterly Report
(as required by Section 0 of these Terms and Conditions), Participant shall also
provide copies of all receipts, invoices, pay stubs, or other documents
evidencing all Brand Income referenced in the applicable Quarterly Report.

6.7.Marital Status.  Participant shall, if applicable, use reasonable efforts to
secure the signature of Participant’s spouse in substantially the form of
spousal consent attached hereto as Exhibit F.  In the event that Participant
fails to secure such signature, and as a result a portion of the Brand Income of
Participant is deemed “community property,” or Participant’s spouse can
otherwise claim legal ownership to any Brand Income, then Participant shall
nonetheless be required to calculate and deliver any installment payments of the
Brand Amount based on the entirety of the Brand Income (including any such
portion thereof that is deemed to be such spouse’s share of community property
or otherwise property of such spouse).

6.8.Additional Information.  Participant shall provide to Fantex such additional
information as Fantex shall reasonably request from time to time (in a
reasonable amount of time after such request) in connection with the Brand
Income and Participant’s participation in the Principal Business; provided, that
Fantex shall use commercially reasonable efforts to limit any such requests to
no more than once per calendar quarter.

7.Taxes. 

7.1.Related to Purchase Price.  Participant shall be solely responsible for the
payment of all taxes on the Purchase Price. Fantex shall be entitled to deduct
and withhold any amounts required by applicable law to be deducted and withheld
from the Purchase Price and such withheld amounts shall be treated as paid to
Participant.  Fantex shall not be required to indemnify or “gross up”
Participant for any such amounts withheld.  Participant will indemnify Fantex
for and hold it harmless from and against any taxes of Participant, which may be
sought against, imposed upon or suffered by Fantex or which Fantex may incur as
a result of Fantex’s failure to deduct and withhold such taxes from the Purchase
Price payable under this Agreement.

Page 9

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

7.2.Related to Brand Amounts.  Fantex shall be solely responsible for the
payment of all taxes on the Brand Amounts.  Participant shall be entitled to
deduct and withhold any amounts required by applicable law to be deducted and
withheld from any installment payment of the Brand Amount.  To the extent that
any such installment payment of the Brand Amount is made directly from the payor
to Fantex and a withholding obligation is imposed on Participant and Participant
has no ability to withhold or cause the payor to withhold from such Brand
Amounts the required amounts, then Fantex shall make a payment to Participant
(for remittance to the applicable taxing authority), within five (5) business
days after receipt of such installment payment, equal to the amount that
Participant would have been entitled to deduct and withhold hereunder had such
installment payment been made by the payor to Participant and subsequently
remitted by Participant to Fantex.  Any such withheld amounts, or amounts paid
by Fantex to Participant for remittance to the applicable taxing authorities,
shall be treated as having been paid to Fantex.  Participant shall not be
required to indemnify or “gross up” Fantex for any such amounts
withheld.  Fantex will indemnify Participant for and hold it harmless from and
against any taxes of Fantex which may be sought against, imposed upon or
suffered by Participant or which Participant may incur as a result of
Participant’s failure to deduct and withhold such taxes from any installment
payment of the Brand Amount to be delivered under this Agreement.

8.Participant Representations and Warranties.

Participant hereby represents, warrants and covenants, as applicable, to Fantex
that the statements contained in the Participant Questionnaire attached to the
Agreement as Exhibit A, and the statements contained in this Section are and
will be true and correct as of the Effective Date and throughout the Term
(except only if a different time period is expressly provided).

8.1.Authority.  Participant is free and authorized to enter into this Agreement,
to make the covenants, representations and warranties contained herein and to
grant the rights granted herein.

8.2.Ownership and Control of Company. If applicable, Talent is, and throughout
the Term shall remain, the sole owner and have Control of the Company (other
than in the case of death or incapacity of Talent).

8.3.Organization. If applicable, Company is duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization.  As of the Effective Date, Participant has not formed any personal
services or “loan-out” corporation or other form of legal entity.

Page 10

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

8.4.Binding Agreement. This Agreement constitutes a valid and binding obligation
of Participant (and its successors and heirs), enforceable in accordance with
its terms subject to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to the effect of general principles of
equity, as may apply.  Participant and its successors and heirs, as applicable,
will not challenge the validity or enforceability of this Agreement, or any
portion thereof, in any action, proceeding, arbitration or otherwise.

8.5.No Conflict.  Participant has not made nor will make any grant, license or
assignment whatsoever, which will or could reasonably be expected to conflict
with or impair the substantial enjoyment of the rights and privileges granted to
Fantex hereunder; and, the execution and performance of this Agreement by
Participant does not, and will not, violate or conflict with any agreement,
arrangement, understanding or restriction, written or oral, between Participant
and any other Person.  

8.6.Brokerage.  Except as expressly contemplated by this Agreement, there are no
claims for brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
contract to which Participant is a party or that is otherwise binding upon
Participant.

8.7.Intellectual Property.  No intellectual property provided by Participant to
Fantex at any time in connection with this Agreement will violate the rights of
privacy or publicity, constitute a libel or slander or infringe upon the
copyright, literary, personal, private, civil, property or other rights of any
Person.

9.Fantex Representations and Warranties. 

Fantex represents, warrants and covenants, as applicable, to Participant, as of
the Effective Date and throughout the Term:

9.1.Organization.  Fantex is duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

9.2.Authority.  Fantex possesses all requisite corporate power and authority
necessary to enter into and carry out the transactions contemplated by this
Agreement.

9.3.Binding Agreement. This Agreement constitutes a valid and binding obligation
of Fantex, enforceable in accordance with its terms subject to the effect of any
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally, and subject, as to

Page 11

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

enforceability, to the effect of general principles of equity, as may
apply.  Fantex will not challenge the validity or enforceability of this
Agreement, or any portion thereof, in any action, proceeding, arbitration or
otherwise.

9.4.No Conflict. The execution and performance of this Agreement by Fantex does
not, and will not, violate or conflict with any agreement, arrangement,
understanding or restriction, written or oral, between Fantex and any other
Person.

9.5.Brokerage.  Except as expressly contemplated by this Agreement, there are no
claims for brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated by this Agreement based on any
contract to which Fantex is a party or that is otherwise binding upon Fantex.

9.6.Permits.  Fantex and its Affiliates have all permits, licenses, consents and
approvals from all applicable governmental and quasi-governmental bodies and
agencies, and all self-regulatory organizations, including the SEC and FINRA,
necessary for it to carry out the intents and purposes of this Agreement.

10.Confidentiality; Public Statements/Disclosures.    

10.1.Confidentiality.  Each Party agrees that the Confidential Information of
the other Party will be maintained confidentially and will not be disclosed to
any other Person except: (a) as may be required by law or to comply with a valid
order of a court of competent jurisdiction, in which event the Party making such
disclosure shall promptly notify the other Party and shall seek confidential
treatment of such information; (b) to a Party’s employees, agents and
representatives (including accountants, auditors, legal advisors, underwriters,
etc.), provided that such recipients of the Confidential Information are bound
by confidentiality obligations with respect to such disclosure; (c) in order to
enforce such Party’s rights under this Agreement; or (d) if mutually agreed to
by the Parties in writing or otherwise permitted under this
Agreement.  “Confidential Information” means all confidential, proprietary, or
personally or commercially sensitive data, materials and/or other information
that is either identified as, or reasonably expected to be, confidential
information.  Confidential Information of Fantex includes the existence of this
Agreement and terms and conditions of this Agreement (until and then only to the
extent that such is publicly disclosed by Fantex), and any other non-public
information in connection with the Offering, the Series, or Fantex or its
Affiliates.  Confidential Information of Participant includes each of
Participant’s Brand Income Contracts entered before or after the Effective Date
and regardless of whether or not such Brand Income Contract

Page 12

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

has expired.  This Section 10 will survive the expiration or termination of this
Agreement. 

10.2.Public Statements.  Prior to the end of the “quiet period” related to the
Offering (as contemplated under applicable securities laws), Participant will
not issue any press release or public statement in connection with the execution
of this Agreement, the Series and/or the Offering without Fantex’s prior written
consent, which consent Fantex may withhold in its sole discretion. After the end
of the “quiet period” related to the Offering (as contemplated under applicable
securities laws), Participant will not issue any press release or public
statement in connection with the execution of this Agreement, the Series and/or
the Offering without Fantex’s prior written consent, which consent will not be
unreasonably withheld or delayed and shall be deemed granted if Participant
fails to respond to any request for such consent within three (3) business days
after Fantex requests such consent in writing, in accordance with the notice
requirements set forth in the Agreement..  Fantex will not issue any press
release or public statement in connection with this Agreement or which makes any
reference to Participant, in each case, without Participant’s prior written
consent, which consent will not be unreasonably withheld or delayed and shall be
deemed granted if Participant fails to respond to any request for such consent
within three (3) business days after Fantex requests such consent in writing, in
accordance with the notice requirements set forth in the Agreement.
Notwithstanding anything to the contrary contained in this Section 10.2, neither
Party shall be prohibited from issuing publicity related to the other Party that
includes incidental references to the other Party and its involvement therewith;
provided, however, that any such incidental references shall (a) occur only
after a mutually approved initial press release announcing the Parties entering
into the Agreement and (b) not mention the other Party or any of its
representatives in an unfavorable or derogatory manner.

10.3.Fantex Disclosures. Notwithstanding anything herein to the contrary, Fantex
shall have the right to disclose the terms and conditions of this Agreement
and/or any other information provided by Participant related to this Agreement
or the Offering or Series (including Brand Income Contracts, subject to Section
0 of these Terms and Conditions), to the extent that such disclosure is required
by applicable law in connection with any filing related to the Offering or the
Series.  Fantex shall, in consultation with Participant, use commercially
reasonable efforts to secure confidential treatment, or similar protection, with
respect to any disclosure of personal and confidential information provided by
Participant, including the terms

Page 13

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

and conditions of this Agreement and such information as is provided in the
Personal Information Schedule.

11.Obligation to Negotiate.

At any time after the earlier to occur of (a) Talent’s death, (b) any Insolvency
Event and (c) the Series either ceases to be listed on an exchange or
“alternative trading system” or is converted into another security of Fantex or
any of its Affiliates, Participant or his heirs or estate (or any of their
representatives) may deliver a written notice to Fantex (a “Discussion Notice”)
requesting that Fantex engage in negotiations with Participant in good faith to
terminate this Agreement (“Good Faith Negotiations”).  The Parties shall be
obligated to commence Good Faith Negotiations within thirty (30) days after
Participant’s delivery of a Discussion Notice. Any termination of this Agreement
shall only be on terms mutually agreed to in writing by the Parties.  For
purposes of this Section 11, “Insolvency Event” means (i) the institution by or
against either Fantex or its parent company of insolvency, receivership or
bankruptcy proceedings, (ii) Fantex or its parent company  making an assignment
for the benefit of creditors, or (iii) upon Fantex or its parent company’s
dissolution or ceasing to do business.

 

12.Termination.

12.1.By Mutual Consent.  This Agreement may be terminated by mutual written
consent of Participant (or its successors and heirs) and Fantex. 

12.2.By Either Party.  This Agreement may be terminated by either Party by
delivering written notice of termination to the extent such is permitted
pursuant to Section 4.2 of the Agreement.

12.3.Effect of Termination.  Upon the effective date of termination, the rights
and obligations of the Parties under this Agreement will cease, except for
rights and obligations arising out of Sections 0.3, 4.4, 0,  0, 0,  0 and 0 of
these Terms and Conditions.

13.Assignment.    

13.1.The rights and obligations of Fantex under this Agreement will inure to the
benefit of and will be binding upon the successors and assigns of Fantex, and
Fantex shall have the right to assign its rights and delegate its obligations
hereunder (a) in whole or in part to any Affiliate of Fantex, and (b) in
connection with a merger, acquisition, corporate restructuring, financing, sale
of all or substantially all of its assets, or similar such transaction.

13.2.This Agreement is personal to Participant, and Participant does not have
the right to assign this Agreement, whether by operation of law or otherwise, or
to delegate any duties or obligations imposed upon

Page 14

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

Participant under this Agreement without Fantex’s prior written consent; except
only that this Agreement shall be automatically assigned and binding on
Participant’s successors and heirs upon the death of Participant; provided, that
any assignment and assumption of this Agreement by a personal services
corporation or limited liability company (or “loan-out” company) that is wholly
owned and Controlled by Talent shall be expressly authorized hereunder so long
as Talent remains the Participant hereunder, jointly and severally with such
surviving legal entity. 

14.Indemnification.

14.1.Participant hereby agrees to indemnify and hold harmless Fantex, its
parents, subsidiaries, Affiliates, assigns, successors, and each of their
respective officers, directors, agents, representatives and employees
(collectively, “Fantex Indemnified Party(ies)”), from and against any and all
liabilities, actions, claims, suits, proceedings or investigations of
government, quasi-government, administrative agencies or the League, liens,
judgments, demands, losses, costs and expenses, including reasonable attorneys’
fees and costs and any and all damages of any kind and nature whatsoever (a
“Claim”), incurred by any Fantex Indemnified Party as a result of a third-party
claim arising out of or relating to any breach by Participant, directly or
indirectly through any Brand Affiliate or Person, of any of the terms,
covenants, conditions, representations or warranties contained in this
Agreement. 

14.2.Fantex hereby agrees to indemnify and hold harmless Talent, Company and
each of their respective Affiliates, heirs, assigns, successors, and each of
their respective officers, directors, members, managers, agents, representatives
and employees, as applicable, (collectively, “Participant Indemnified
Party(ies)”), from and against any and all Claims by any third party (including
any and all Claims brought by any holder of the Series or group of class
thereof) arising out of or relating to Participant being a party to this
Agreement (except those arising out of or relating to any breach by Participant,
directly or indirectly through any Brand Affiliate or Person, of any of the
terms, covenants, conditions, representations or warranties contained in this
Agreement), including any and all Claims arising out of or relating to (a) any
breach by Fantex, directly or indirectly through any of its Affiliates or any
Person, of any of the terms, covenants, conditions, representations or
warranties contained in this Agreement, (b) any violation of any applicable
laws, rules or regulations (whether state or Federal) by Fantex, including any
securities laws or any rules or regulations promulgated thereunder, or (c) the
Offering, the Series, or the Registration Statement.    

Page 15

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

14.3.A Fantex Indemnified Party or Participant Indemnified Party, as applicable
(the “Indemnified Party”), shall promptly deliver a written notice to the Party
from whom indemnification is sought (the “Indemnifying Party”), providing notice
(a “Claim Notice”) of any Claim asserted or filed by a third party (a
“Third-Party Action”) within twenty (20) days (or such shorter period as
reasonably necessary to permit timely response to such Claim) after receipt by
the Indemnified Party of notice of such Third-Party Action.  Delay or failure to
notify the Indemnitor in accordance with this Section 14.3 will not relieve the
Indemnifying Party of any liability that it may have to the Indemnified Party,
except to the extent the defense of such Claim is prejudiced by the Indemnified
Party’s delay or failure to give such Claim Notice.  Such Claim Notice shall
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts constituting the basis for such Third-Party Action and the amount of the
claimed damages. Within twenty (20) days after delivery of such Claim Notice,
the Indemnifying Party may, upon written notice thereof to the Indemnified
Party, assume control of the defense of such Third-Party Action with counsel
selected by the Indemnifying Party, subject to the Indemnified Party’s approval,
which shall not be unreasonably withheld, conditioned or delayed. If the
Indemnifying Party does not so assume control of the defense of a Third-Party
Action, the Indemnified Party shall have the right to control such defense at
its own expense. The non-controlling party may participate in such defense at
its own expense. In Third-Party Actions in which the Indemnifying Party is
controlling the defense, the Indemnifying Party shall not agree to any
settlement of, or the entry of any judgment arising from, any Third-Party Action
without the prior written consent of the Indemnified Party, which shall not be
unreasonably withheld, conditioned or delayed; provided, that such consent shall
not be required if such settlement or judgment (i) fully releases both the
Indemnified Party and the Indemnifying Party and (ii) involves only the payment
of money damages that are covered in full by the indemnity obligations of the
Indemnifying Party hereunder.  In Third-Party Actions in which the Indemnified
Party is controlling the defense, the Indemnified Party shall not agree to any
settlement of, or the entry of any judgment arising from, any such Third-Party
Action without the prior written consent of the Indemnifying Party, which shall
not be unreasonably withheld, conditioned or delayed.

15.Disclaimer of Warranties.    

15.1.Except as expressly provided in this Agreement (including Exhibit A,
Participant Questionnaire) and to the maximum extent permitted by law, neither
Party makes any representation or warranty of any kind, whether

Page 16

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

implied, statutory, or otherwise and disclaims, without limitation, implied
warranties of merchantability, fitness for a particular use, and
non-infringement.  Each Party acknowledges that it does not rely and has not
relied upon any representation or statement made by the other Party or any of
its representatives relating to the subject matter of this Agreement except as
expressly set forth herein.

15.2.In addition to, and without limiting the effect of, Section 0 of these
Terms and Conditions, Participant expressly acknowledges and agrees that Fantex
makes no representation or warranty regarding the results of the Offering,
including the amount of Net Proceeds to be collected or otherwise.    

16.Agents.

16.1.Fantex shall not be liable for any claims or demands for commissions or
otherwise of any agent of Participant and Participant hereby agrees to indemnify
and hold harmless Fantex, its Affiliates, advertisers, employees and all holders
of the Series harmless against any liabilities, damages or expenses (including
reasonable attorneys’ fees) incurred by them as a result of any such claims or
demands.

17.General Terms.

17.1.Entire Agreement; Amendments.  The Agreement (including all exhibits
thereto, including these Terms and Conditions) and any related agreements
delivered simultaneously herewith, collectively, contain the complete, final,
exclusive and binding statement of all of the agreements between the Parties
with respect to the subject matter thereof and hereof, and supersedes all
existing agreements, understandings, negotiations, communications or commitments
between the Parties, whether oral or written, concerning the same subject
matter.  This Agreement cannot be amended or modified or any provisions or
obligations waived or changed except by a writing executed by Fantex and
Participant.

17.2.Waiver.  The failure or delay of a Party to insist on strict adherence to
any term of this Agreement will not be considered a waiver of, or deprive that
Party of the right thereafter to insist on strict adherence to that term or any
other term of this Agreement.  No waiver of any breach or default of the other
Party shall be construed as a continuing waiver of the same or any other breach
or default under this Agreement.

17.3.Further Actions; Attorney-in-Fact.  Participant will, as applicable, at the
request of Fantex, execute and deliver to Fantex all such documents as Fantex
may from time to time deem reasonably necessary or desirable to effectuate
assignment of, and for Fantex to receive all installment payments of, the Brand
Amount and otherwise effectuate the purposes of this Agreement.  If Participant

Page 17

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

fails or refuses to execute or deliver to Fantex any such document within a
reasonable period of time following receipt of Fantex’s written request
therefor, then Participant irrevocably appoints Fantex as Participant’s agent
and attorney-in-fact to sign any such documents in Participant’s name and to
make appropriate disposition of them, consistent with this Agreement; provided,
that prior to exercising any rights under such power of attorney, Fantex shall
notify Participant of its intention to do so.  Participant acknowledges that
Fantex’s agency and power of attorney are coupled with an interest.

17.4.Interpretation.  In the interpretation and construction of this Agreement,
no term shall be construed against any Party on the basis that the Party was the
drafter, and the Parties waive any common law or statutory provision that would
construe an ambiguous term against the other Party as the drafter of this
Agreement.  Words importing the singular include the plural and vice versa, as
the context requires.  Whenever any of the words “include,” “includes” or
“including” or the abbreviation “e.g.” is used in this Agreement (including any
exhibits hereto), such shall be deemed to be followed by the words “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Any reference to “this
Agreement,” even if such reference is contained in these Terms and Conditions,
shall be a reference to the Agreement and all of the exhibits and schedules
attached thereto.  The term “or” is not exclusive.  The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such terms.  The captions and headings in this Agreement are inserted for
convenience of the Parties only, do not constitute a part of this Agreement and
will not be deemed to govern, limit, modify or in any other manner affect the
scope, meaning, intent or interpretation of the provisions hereof or have any
legal effect.  Any obligations or rights of any of the Parties contained in
Section 1 of the Agreement shall be valid and binding on the Parties as if it
were contained in any other section of this Agreement.

17.5.Governing Law; Arbitration.  The law of California (exclusive of conflict
or choice of law rules) shall govern, construe and enforce all of the rights and
duties of the Parties arising or in any way relating to the subject matter of
this Agreement.  In the event of any dispute, claim or controversy arising out
of or relating to this Agreement (including any claim based on contract, tort or
statute) or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this

Page 18

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

agreement to arbitrate, (a “Dispute”), then the Parties shall engage in
informal, good faith discussions and attempt to resolve the Dispute.  If the
Parties are unable to resolve the Dispute within forty-five (45) days, then the
Dispute shall be determined by confidential binding arbitration in San Francisco
before one arbitrator. The arbitration shall be administered by JAMS pursuant to
its Streamlined Arbitration Rules and Procedures.  Judgment on any award
pursuant to arbitration may be entered in any court of competent
jurisdiction.  The arbitrator shall be a retired judge with at least five years
of experience presiding over disputes related to complex commercial
transactions.  The arbitrator shall be appointed by agreement of the Parties or,
if no agreement can be reached, then each Party shall appoint one JAMS
arbitrator for the purpose of selecting the arbitrator to govern the Dispute,
and those two arbitrators shall select the arbitrator to govern the Dispute.  In
any arbitration arising out of or related to this Agreement, the arbitrator
shall award to the prevailing Party, if any, the costs and attorneys’ fees
reasonably incurred by the prevailing Party in connection with the
arbitration.  If the arbitrator determines a Party to be the prevailing Party
under circumstances where the prevailing Party won on some but not all of the
claims and counterclaims, the arbitrator may award the prevailing Party an
appropriate percentage of the costs and attorneys’ fees reasonably incurred by
the prevailing Party in connection with the arbitration.  Without limiting the
effect of Section 4.2(iii) of these Terms and Conditions, the Parties shall
maintain the confidential nature of the arbitration proceeding and the award,
except as may be necessary in connection with a judicial challenge to an award
or its enforcement, or unless otherwise required by law or judicial
decision.  Notwithstanding anything herein to the contrary, either Party shall
be entitled to seek to obtain any provisional remedy, including injunctive or
similar relief, from any court of competent jurisdiction as may be necessary to
protect that Party’s rights and interests.    

17.6.Severability.  Wherever possible, each provision of this Agreement (or
portion thereof) will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement (or portion
thereof) is held to be null, void, invalid, illegal or unenforceable in any
respect under any applicable law or rule by any arbitrator or court of competent
jurisdiction, then (a) such provision (or portion thereof) shall be deemed to be
restated, to the extent possible, to reflect as nearly as possible the original
intentions of the Parties in accordance with applicable law, and if such
restatement is not possible, then such provision (or portion thereof) shall be
severed, and (b) the remaining provisions, terms or covenants and restrictions
in this Agreement will remain in full force and effect.

Page 19

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

17.7.No Third Party Beneficiaries.  Nothing herein, express or implied, is
intended to nor shall be construed to confer upon or give to any Person, other
than the Parties, any interests, rights, remedies or other benefits with respect
to or in connection with any agreement or provision contained herein or
contemplated hereby.

17.8.Independent Contractors; No Fiduciaries. 

(i)The Parties mutually agree that Participant and Fantex are each acting as
independent contractors, and that Participant and Fantex are not engaging in any
form of employment, partnership, co-ownership or a collaboration for the purpose
of sharing any profits or ownership in common, or acting in the capacity of
joint venture participants. 

(ii)Participant and Fantex each acknowledges and agrees that: (a) this
Agreement, and the exercise of rights and performance of obligations hereunder,
does not create any agency, advisory or fiduciary relationship between
Participant and Fantex and its Affiliates; (b) Fantex is not, and at any time
during the Term will not be, an agent, representative or advisor to Participant;
and (c) Participant has relied on its own personal counsel and advisors with
respect to legal, tax, accounting and other issues in connection with entering
into and performing under this Agreement. 

17.9.Limitation on Liabilities.  In no event shall either Party or any of their
representatives be liable under this Agreement to the other Party for any
consequential, incidental, indirect, exemplary, special or punitive damages,
including damages for business interruption, loss of use, revenue or profit,
whether arising out of breach of contract, tort (including negligence and
intentional torts), statute or otherwise, regardless of whether such damages
were foreseeable and whether or not such Party was advised of the possibility of
such damages.  For the avoidance of doubt, in the event that any Brand Income
Contract is suspended or terminated or the amount of Brand Income committed to
be paid to Participant is reduced as a result of any action or omission by
Participant that constitutes a breach of this Agreement, then (without limiting
the effect of Section 17.10) the Brand Amount that would have been attributed to
such lost or reduced Brand Income shall be considered direct damages of Fantex
resulting from such breach and shall not be excluded or waived by Fantex as a
result of this Section 17.9.

17.10.Cumulative Remedies.  None of the rights, powers or remedies conferred
upon any Party under this Agreement will be mutually exclusive.  Each such
right, power or remedy will be cumulative and in addition to every other right,
power or remedy available to such Party, whether available at law, in equity or
otherwise. 

Page 20

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

17.11.Charitable Endeavors; Non-Circumvention. It is not Fantex’s intention to
deter Talent from performing charitable acts, whether for the benefit of any
charitable foundation or non-for-profit organization Controlled by him (a
“Foundation”) or otherwise.  However, Participant covenants and agrees that he
shall not perform services for a Foundation, or for third parties in exchange
for donations or other payments to a Foundation or any other charitable
organization, if Participant’s intention in connection therewith is to
circumvent the intents and purposes of the Agreement.

17.12.Force Majeure; Labor Stoppages and Lockouts. 

(i)No Party shall be liable or responsible to the other Party, nor be deemed to
have defaulted under or breached this Agreement, for any failure or delay in
fulfilling or performing any term of this Agreement, when and to the extent such
failure or delay is caused by or results from acts beyond the affected party's
reasonable control, including, without limitation (each, a “Force Majeure
Event”): (a) acts of God; (b) flood, fire, earthquake or explosion; (c) war,
invasion, hostilities (whether war is declared or not), terrorist threats or
acts, riot or other civil unrest; (d) government order or law; (e) actions,
embargoes or blockades in effect on or after the date of this Agreement; (f)
action by any governmental authority; (g) national or regional emergency; (h)
strikes, lockouts, labor stoppages or slowdowns or other industrial
disturbances; and (i) shortage of adequate power or transportation facilities.

(ii)Notwithstanding anything contained in the Agreement, Participant shall not
have any liability to pay

Page 21

--------------------------------------------------------------------------------

 

Fantex Brand Agreement

Standard Terms & Conditions

any installment of the Brand Amount with respect to any portion of Brand Income
payable to Participant after the Effective Date that Participant does not
actually receive as a result of any Force Majeure Event (including any player
strike, lockout or other labor stoppage).

17.13.Mutual Non-Disparagement.  Each Party shall refrain from making, issuing,
publishing or otherwise disseminating any disparaging or unfavorable comments or
statements (whether written or oral) about the other Party or any of the other
Party’s Affiliates during or after the term of the Agreement; provided,
 however, that this Section shall not prohibit any Party from exercising its
rights to commence a legal action subject to the terms of the Agreement nor
shall it prohibit Fantex from making any filing or disclosure as required under
law, rule or regulation.

17.14.Injunctive Relief.  The Parties agree that irreparable damage would occur
if any provision of the Agreement were not performed in accordance with the
terms hereof and that the Parties shall be entitled to equitable relief,
including injunctive relief or specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.

17.15.Counterparts; Binding Agreement.  This Agreement, may be executed in
multiple counterparts, each of which individually constitutes an original, but
all of which together will constitute one single agreement between the
Parties.  The Parties agree that this Agreement shall be legally binding upon
the electronic transmission, including by facsimile or email delivery of a .pdf
or similar file, by each Party of a signed signature page hereof to the other
Party. 

 

 

 



Page 22

--------------------------------------------------------------------------------

 

Confidential

 

Exhibit D:  Form of Closing Certificate

 

CLOSING CERTIFICATE

[DATE]

 

Reference is made to that certain Brand Agreement, by and among Fantex, Inc.
(“Fantex”), [INSERT TALENT NAME] and [INSERT COMPANY NAME] (jointly and
severally as “Participant”), effective as of  [●] (the “Brand Agreement”).  All
capitalized terms used herein which are not defined herein have the meanings
given to such terms in the Brand Agreement.

 

The undersigned, [INSERT TALENT NAME], certifies in his individual capacity and
on behalf of [INSERT COMPANY NAME] to Fantex that he has carefully examined the
Brand Agreement, the Participant Questionnaire and the Personal Information
Schedule and that:

 

1.the statements included in the Participant Questionnaire remain true and
correct (except as disclosed on Schedule 3 of the Personal Information Schedule)
as of the date hereof;

2.Participant has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied under the Brand Agreement in
all material respects at or prior to the Closing; and

3.since the date of the most recent Personal Information Schedule, the
undersigned has not become aware of any condition, restriction, disability or
obligation (whether physical, legal or contractual) that is described in Section
6.2 of the Terms and Conditions attached as Exhibit C to the Brand Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the date first set forth above.

 

 

By:

 

 

By:

 

 

[INSERT TALENT NAME]

 

 

 

 



 

 

 

 

 

--------------------------------------------------------------------------------

 

Confidential

Exhibit E:  Quarterly Report

 

 

Form of report to be mutually agreed by the Parties, and include at least the
following details:

 

detail all Brand Income earned during such quarter and provide a description of
any material changes in the amount of revenue of the most recent quarter as
compared to the same quarter in the previous year;

detail the calculation of each Brand Amount with respect to such Brand Income;

any correspondence with tax authorities and tax returns (annual basis)

 

list all Brand Income Contracts entered into / terminated / amended, etc.
during the quarter (and provide copies to the extent not previously provided);

describe details regarding any condition, restriction, disability or obligation
(whether physical, legal or contractual) that is described in Section 6.2 of the
Terms and Conditions attached as Exhibit C to the Agreement;

certification that certain publicly available facts about the Participant
provided by Fantex to Participant in writing are correct and that all facts
previously certified by the Participant remain correct (provided, that Fantex
provides Participant with a list of all such previously certified facts); and

certification that the statements included in the Participant Questionnaire
remain true and correct as of the date of such report (or provide any details
with respect to any exceptions of such statements) or provide a detailed
description of facts or circumstances that have changed to make the statements
in the Participant Questionnaire untrue.

In any calendar quarter during which Fantex’s auditors, in order to comply with
SEC rules and audit requirements, request confirmations (“Audit Confirmations”)
from third parties (“Brand Income Payors”) of paid Brand Income to the
Participant or to Participant’s Brand Affiliates (such Audit Confirmations will
be to verify the terms of the Brand Income Contract and amounts paid or due to
the Participant thereunder), Participant shall notify, as soon as reasonably
practicable upon request by Fantex, that such Brand Income Payors have the
Participant’s approval to respond to the Audit Confirmation.

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

Confidential

Exhibit F:  Spousal Consent 
(only required if Participant is married)

 

[I, [____________], being the spouse of [INSERT TALENT NAME], who is a signatory
to that certain Brand Agreement by and among my spouse and Fantex, Inc.
(“Fantex”), dated as of [INSERT DATE] (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Agreement”;
capitalized terms used but not defined herein shall have the meaning assigned to
such terms in the Agreement), in connection with a potential securities offering
linked to the value of the Brand Amounts as set forth in greater detail in the
Agreement.  I have had the opportunity to consult with legal counsel regarding
this consent and the Agreement; and I am aware that pursuant to the provisions
of the Agreement, my spouse agrees to grant a percentage of my spouse’s Brand
Income in the form of all right, title and interest in the Brand Amounts to
Fantex, which may include a community property interest I may have therein, if
any.  I hereby acknowledge that my spouse has sold, assigned and conveyed the
Brand Amount to Fantex on the terms, and subject to the conditions, contained in
the Agreement.  Furthermore, I hereby consent to such grants of the Brand
Amounts, acknowledge that my spouse’s and my interest (if any) and any community
property interest in the Brand Amount (if any) is subject to the terms of the
Agreement, and approve of the provisions of the Agreement and any actions or
performance arising therefrom, as applicable, to the extent the same affects any
of my community property interest, if any. I further agree that my spouse may
join in any future amendment, restatement, supplement or modification of the
Agreement or any ratification of the foregoing in each case without any further
consent from me.  Each of my spouse, my spouse’s Brand Affiliate(s) and Fantex
shall be a third-party beneficiary of this Spousal Consent.

 

This Spousal Consent shall inure to the benefit of my spouse, my spouse’s Brand
Affiliates and Fantex, and shall be binding on the undersigned and on the
undersigned’s successors, assigns, representatives, heirs and legatees.

 

 

 

 

 

 

Name:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

Confidential

Exhibit G:  Form of Irrevocable Payment Instructions

 

IRREVOCABLE PAYMENT INSTRUCTIONS

 

[DATE]

[BRAND INCOME SOURCE]

[ADDRESS]

Attn:  [NAME]

 

Re:Payment of Amounts to Fantex, Inc. (“Fantex”)

 

Ladies and Gentlemen:

 

[INSERT PARTICIPANT NAME] (“Participant”) has entered into an agreement with
Fantex pursuant to which, among other things, Participant has assigned all
right, title and interest in and to an amount equal to [_________] percent
([__]%) of all gross monies or other consideration of any type (the “Brand
Amount”) that Participant may earn from [BRAND INCOME SOURCE] (“Company”)
pursuant to [INSERT DESCRIPTION OF BRAND INCOME CONTRACT] (the “Agreement”).

 

Notwithstanding anything to the contrary contained in the Agreement or any prior
instructions received by Company, unless and until Company receives written
instructions from Fantex to the contrary, effective as of the date of this
letter all Brand Amounts from any amounts payable by Company to Participant
pursuant to the Agreement shall be delivered concurrent with any payment of the
remaining amounts due to Participant, by federal funds wire transfer or
electronic depository transfer directly to the following bank account:

 

[INSERT WIRE INSTRUCTIONS]

 

In the event Company receives any different instructions from Fantex with
respect to the disposition of Brand Amounts, (a) Company is hereby irrevocably
authorized and directed to follow such instructions, without inquiry as to
Fantex’s right or authority to give such instructions.  Fantex acknowledges that
any instructions from Fantex to Payment Source must be sent to
[____________________], Attention:  [________]; and (b) such instructions shall
only provide for Brand Amounts to be sent to a single deposit account of
Fantex. 

Except only as expressly provided herein with respect to the applicable deposit
instructions, this Irrevocable Payment Instructions cannot be changed, modified,
or terminated, except by written agreement signed by Fantex, Payment Source and
Participant. 

 

Please acknowledge your receipt of, and agreement to, the foregoing by signing
in the space provided below.

 

 

 

Very truly yours,

 

 

By:

 

 

 

[INSERT PARTICIPANT NAME]

 

 

Acknowledged and Agreed:

 

Fantex, Inc.

 

By:                                                  

Name/Title:                                     

Date:                                                  

[INSERT BRAND INCOME SOURCE]

 

By:                                                  

Name/Title:                                    

Title:                                                 

 

 

--------------------------------------------------------------------------------